Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 1 of 90




                        EXHIBIT 1
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 2 of 90



                                                                              FILED
                                                                                    JAN 0:3 2019
                               IN THE HIGH COURT
                                     OF THE                                  asstTolerB- of courts
                        REPUBLIC OF THE MARSHALL ISLANDS                     REPUBLIC onmWRSHALL ISLANDS



 AKHMEDOVA,                                        CIVIL ACTION NO. 2018-169

                Petitioner,

                vs.
                                                   ORDER FOR SUPPLEMENTAL
 AKHMEDOV, et al.,                                 BRIEFING

                Respondents.




TO:    James Power, counsel for petitioner Akhmedova
       James McCaffrey and Derek Adler, counsel for respondents Straight Establishment and
       Qubo 2 Establishment

       Having reviewed the Petitioner's Motion and Memorandum ofLaw in Support of

Summary Judgement filed November 27, 2018 ("Motion"), as well as the respondents' corrected

Memorandum ofLaw in Opposition, .. filed December 19, 2018 ("Opposition"), and the

petitioner's Reply Memorandum . . . filed December 24, 2018 ("Reply"), the Court orders as

follows:

       1.     On or before 4:30 p.m. on January 31, 2019, the parties must conclude all

discovery with respect to the Motion;

       2.     On or before 4:30 p.m, on February 13, 2019, the parties must file and serve a

supplemental memorandum, not to exceed 20 pages, with respect to the Motion;

       3.     On or before 4:30 p.m. on February 27, 2019, the parties must file and serve a


                                               1
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 3 of 90




response to the opposing party's or parties' supplemental memorandum, not to exceed 20 pages;

and

       4.     The issues the supplemental briefing must address include the following:

              a.      What law is applicable to the English Court's conclusion that the

              respondents Qubo 2 Establishment ("Qubo 2") and Straight Establishment

              ("Straight") are "alter egos" of dismissed respondent Farkhad Akhmedov and

              why?

              b.     What facts do, or do not, support the English Court's conclusion that the

              respondents Qubo 2 and Straight are alter egos of Mr. Akhmedov?

              c.     What are the legal consequences of the respondents being alter egos of Mr.

              Akhmedov?

              d.      In particular, once the English Court determined that the respondents

              Qubo 2 and Straight were alter egos of Mr, Akhmedov, was the English Court's

              personal jurisdiction over Mr. Akhmedov imputed to the respondents, and why or

              why not?

              e.     Did the respondents Qubo 2 and Straight receive constitutionally sufficient

              service of process?

       Ordered and Entered: January 3, 2019.




                                            Chief Justice, High Court




                                               2
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 4 of 90




                        EXHIBIT 2
1/15/2019                   A Russian Oligarch's $500 Million
                     Case 1:19-mc-00026-JPO                   Yacht Is in the
                                                        Document           3-1Middle of Britain's
                                                                                  Filed           Costliest Divorce
                                                                                            01/16/19         Page- The
                                                                                                                    5 ofNew
                                                                                                                          90York Times

                                                        ®l)e iXelv jSork

A Russian Oligarch’s $500 Million Yacht Is in the
Middle ofBritain’s Costliest Divorce
By David Segal

June 6,2018


LONDON — With a spa, a swimming pool, two heliports and room for 18 guests, the Luna is more
like a floating luxury villa than a yacht. A crew of 50 keep all nine decks in pristine shape. The
lifeboats cost $4 million apiece. Gleaming engines propel the vessel at a maximum speed of 22
knots.

But for now, the Luna isn’t moving. It sits in a dry dock in Dubai, the most fought-over prize in
what has been called Britain’s most expensive divorce.
In December 2016, a High Court judge ordered Farkhad Akhmedov, a Russian billionaire who has
owned a home in England since the ’90s, to pay the equivalent of $646 million to his ex-wife,
Tatiana Akhmedova. He refused, arguing that the couple had been divorced in Russia more than a
decade ago.
Unconvinced and unable to enforce his ruling, the judge in April ordered Mr. Akhmedov to hand
over the yacht, valued at roughly $500 million, to his ex-wife. It has since been impounded by
authorities in Dubai, where it had turned up for maintenance.

For more than a decade, Russian oligarchs have been parking their families and some chunk of
their net worth in England. A deal was implied: The oligarchs got a haven from the pitiless
realities of Putin-era Russia, and Britain got an influx of very rich people.
Now some oligarchs are learning that life here has hazards of its own. That goes even for
nonresidents like Mr. Akhmedov, who never became a British citizen. Eager to keep British tax
collectors away from his money, he limited the number of days he stayed in England to a
maximum of 180 a year. (More recently, the number was reduced to 90 days.)


                                                    You have 4 free articles remaining.
                                                         Subscribe to The Times



In January, he appeared on the “Putin List,” an inventory of business and political elites in Russia,
published by the Trump administration. Seven oligarchs — though not Mr. Akhmedov — have
since been subject to sanctions that prevent them from conducting business in the United States.

https://www.nytimes.com/2018/06/06/business/britain-divorce-farkhad-akhmedov.html                                                        1/5
1/15/2019                   A Russian Oligarch’s $500 Million
                     Case 1:19-mc-00026-JPO                   Yacht Is in the
                                                         Document             Middle
                                                                            3-1      of Britain’s
                                                                                   Filed          Costliest Divorce
                                                                                            01/16/19         Page- The New
                                                                                                                    6 of 90York Times

Even the Luna, the ultimate in high-end joy rides, is customized for a man anticipating trouble. It
has a missile detection system, an anti-drone system, bulletproof windows and bombproof doors.

None of these features, however, have shielded Mr. Akhmedov from the British justice system,
despite the exhaustive efforts of his legal and accounting team. Before arriving in the Middle
East, the vessel had been on an epic journey, though one not measured in nautical miles.

As the nine-figure settlement was gaveled into divorce court history, Mr. Akhmedov began what
the judge called a “campaign” to hide his assets “in a web of offshore companies.” Nothing
demonstrates the breadth and ingenuity of that web like the Luna. Starting in November 2016, the
yacht went on a whirlwind voyage, all of it on paper, in a feat of asset protection and financial
engineering so elaborate that the judge diagramed it in an April ruling.
Initially, the seizure of the yacht in Dubai sounded like a setback for Mr. Akhmedov. Then, he and
lawyers for the family trust that technically owns the Luna filed a claim — still pending —
arguing that the fate of the yacht should be decided by a local court in Dubai, using Islamic law,
known as Shariah.
Legal experts say Mr. Akhmedov has calculated that his odds of prevailing are better in a Shariah
court, especially given that his ex-wife is a Christian who has acknowledged infidelity in their
marriage. Stories in British tabloids have lately emphasized that Mr. Akhmedov is a practicing
Muslim.
That is news to Ms. Akhmedova. In her first-ever interview, which took place recently in the office
of a public relations firm, she said she had never seen her ex-husband kneeling on a prayer rug or
going to a mosque, other than at a tourist site.
“Apparently because he was born in Azerbaijan, he’s a Muslim,” she said, her eyes widening with
disbelief. (A spokesman for Mr. Akhmedov disputed Ms. Akhmedova’s characterization, saying
that Mr. Akhmedov “has always been a devout and practicing Muslim”)
A sunny woman with a mild Russian accent, Ms. Akhmedova wore ripped denim jeans, a batch of
string bracelets and a T-shirt that read “Free as a Butterfly.” She said she was reluctant to speak
publicly about her divorce, because everything about it is painful, including the recent media
coverage in Britain, which has made much of allegations of infidelity leveled by both sides.
She’s also startled by Mr. Akhmedov’s campaign to keep her from pocketing one cent of his $1.4
billion fortune, most of which he earned selling his stake in a Siberian energy company called
Northgas. Contrary to popular assumptions, she said, she needs the money. She is living off a
lump sum provided to her by Burford Capital, a litigation finance firm, which is helping to fund
the legal efforts and will take a percentage of any results.

“I don’t want to play the victim, because it’s not my nature,” she said. “But I have to defend
myself.”

https://www.nytimes.com/2018/06/06/business/britain-divorce-farkhad-akhmedov.html                                                       2/5
1/15/2019                   A Russian Oligarch's $500 Million
                     Case 1:19-mc-00026-JPO                   Yacht Is in the
                                                         Document             Middle
                                                                            3-1      of Britain’s
                                                                                   Filed          Costliest Divorce
                                                                                            01/16/19         Page- The New
                                                                                                                    7 of 90York Times

Ms. Akhmedova said she had always wanted to settle out of court, quietly and for far less than
she was awarded. She still speaks fondly of the years she spent with her ex-husband, whom she
says she met in Moscow in 1989, when she was 17. He was nearly twice her age.




    The Luna, the ultimate in high-end joy rides, is customized for someone anticipating trouble. It has a missile
    detection system, an anti-drone system, bulletproof windows and bombproof doors.
    Marco Secchi/Corbis, via Getty Images



“He was wearing a suit,” she said. “He struck me as a very proper gentleman.”
The two married in 1993 and moved to London. He started off in the fur business, selling sable
skins on the London Commodity Exchange. He later pivoted to the natural gas sector and, in 2012,
sold his 49 percent stake in Northgas for a reported $1.4 billion.
Over the years, he acquired a summer house in the south of France, two helicopters, vintage cars,
fine art — by Rothko, Warhol and others — and a $26 million home in an upscale county outside
London.
“We went from flying Aeroflot to British Airways to chartered flights,” said Ms. Akhmedova.
Later, they flew on their own $50 million private jet.

https://www.nytimes.com/2018/06/06/business/britain-divorce-farkhad-akhmedov.html                                                       3/5
1/15/2019                   A Russian Oligarch's $500 Million
                     Case 1:19-mc-00026-JPO                   Yacht Is in the
                                                         Document          3-1Middle of Britain’s
                                                                                  Filed           Costliest Divorce
                                                                                            01/16/19         Page- The New
                                                                                                                    8 of 90York Times
During the years that Mr. Akhmedov amassed his wealth, the couple regularly toggled between
hostilities and opulent cease-fires. She said she filed for divorce a second time in 2013 — she had
rescinded the first petition a decade earlier — when one of her ex-husband’s paramours gave
birth to a child.
They nonetheless tried another detente. That same year, Mr. Akhmedov bought more than
$500,000 worth of jewelry for his wife, paid expenses for holidays and gave her access to his
helicopters and credit cards, according to the judge overseeing the divorce. In 2014, Mr.
Akhmedov acquired the Luna, which he purchased from Roman Abramovich, a friend and fellow
oligarch. (Mr. Abramovich has had his own troubles with Britain recently, as the country has
cracked down on a type of visa given to wealthy investors.)

“It would take four years to build a boat like that,” said Ms. Akhmedova, who helped arrange the
sale. “So we thought, why not ask our friend? He’s got two boats, let’s ask him for one.”
Unfortunately, the change in behavior promised by her husband did not occur, she said. And once
again, she pushed for divorce.
In 2003, Mr. Akhmedov had produced documents that purported to show that the couple had
gotten a divorce from a Moscow court three years earlier. In his version of events, as explained by
his spokesman, the marriage lasted a mere seven and a half years and was dissolved on the
grounds of Ms. Akhmedova’s adultery. The subsequent time together — from 2000 to 2014 — the
gifts and vacations? That was for the sake of the couple’s sons.
“To give them, as the children of divorced parents, the best possible experience of family life, my
client also accompanied his ex-wife and children on occasional ‘family’ holidays,” said the
spokesman, Ian Monk, in an email.
This narrative portrays Ms. Akhmedova as an opportunist, who pounced when her ex-husband
had his billion-dollar payday, in 2012.
“Within a few days of the wealth being realized by my client’s sale of Northgas, Tatiana made her
first approach for an English divorce,” Mr. Monk wrote. “My client says that is a second divorce.”
To underscore the point, Mr. Akhmedov refused to participate in the British divorce case, neither
appearing in court nor sending a lawyer to the proceedings, which began in November 2015. He
told the media that tensions between Britain and Russia would prevent him from getting a fair
trial and that he regarded the case as political, part of Britain’s efforts to seize assets from well-off
Russians.

Judge Charles Haddon-Cave came to different conclusions. He ruled that the 2000 Russian
divorce documents were “forged.” Persuaded by Ms. Akhmedova’s testimony, he concluded that
the couple had “remained married in all senses of the word,” until 2013.


https://www.nytimes.com/2018/06/06/business/britain-divorce-farkhad-akhmedov.html                                                       4/5
1/15/2019                   A Russian Oligarch’s $500 Million
                     Case 1:19-mc-00026-JPO                   Yacht Is in the
                                                        Document           3-1Middle of Britain's
                                                                                  Filed           Costliest Divorce
                                                                                            01/16/19         Page- The
                                                                                                                    9 ofNew
                                                                                                                          90York Times
Two days before the start of the trial, in November 2016, lawyers and accountants took the helm
of the Luna and shuffled it to a handful of companies controlled by Mr. Akhmedov and his allies,
in the Isle of Man, Panama and Liechtenstein. It eventually landed in a newly created family trust
called Straight, which Judge Haddon-Cave wryly described in a ruling as “the antithesis of its
name.”
“In my judgment, it is clear that Straight is simply another ‘cipher,’” he wrote, designed by Mr.
Akhmedov “to evade enforcement.”
A few months after the Luna arrived in Dubai for maintenance, the Dubai International Financial
Center Courts — which conducts business in English and uses English common law —
impounded the vessel.
Lawyers for Mr. Akhmedov and Straight have since filed an appeal with a Dubai entity called the
Joint Judicial Tribunal, a seven-member committee created in 2016 and granted the power to
decide which court has jurisdiction over a legal proceeding. Mr. Akhmedov contends that his
dispute is a matrimonial one, which should be decided by a local Shariah court. He is not looking
to relitigate the divorce, his spokesman said. He simply wants a judgment that says the British
order to transfer ownership of the yacht cannot be enforced in Dubai.
Predicting how the tribunal will rule is not easy, in part because it has issued only a dozen or so
decisions. What is clear is that if Ms. Akhmedova prevails, she will look for a buyer and sell the
yacht. It is equally clear that Mr. Akhmedov will litigate this case until he wins or the vessel melts
into decrepitude.
“He would rather see the Luna rot in the Dubai heat,” said Mr. Monk, “than see it handed over to
Tatiana.”
Editors’ Note June 8,2018: An earlier version of this articled failed to include a response to Ms.
Akhmedova’s comments about her ex-husband’s Muslim faith. The article has been updated to
include a response from his spokesman.

Correction: June 6,2018
An earlier version of this article misspelled the name of one of the countries where Farkhad
Akhmedov and his allies controlled companies. It is Liechtenstein, not Lichtenstein

A version of this article appears in print on June 7, 2018, on Page A1 of the New York edition with the headline: A Bitter Custody Battle for a $500
Million Boat




                                                             READ 141 COMMENTS




https://www.nytimes.com/2018/06/06/business/britain-divorce-farkhad-akhmedov.html                                                                 5/5
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 10 of 90




                        EXHIBIT 3
         Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 11 of 90


 This DEED is made                                                    /Ajz7U<yK'6(x_    2016


 BETWEEN


 (1)       AVENGER ASSETS CORP., a company incorporated in the Republic of Panama,
           with its registered office address at Credicorp Bank Plaza, 26th Floor, Nicanor de
           Obarrio Avenue, 50th Street, P.O. Box 0832-02325, WTC, Panama City, Republic of
           Panama (“AVENGER”)

 AND

 (2)       STERN MANAGEMENT CORP., a company incorporated in the Republic of
           Panama, with its registered office address at Credicorp Bank Plaza, 26th Floor,
           Nicanor de Obarrio Avenue, 50th Street, P.O. Box 0832-02325, WTC, Panama City,
           Republic of Panama (“STERN”)


 RECITALS


 (I)       AVENGER is the registered owner of M/Y LUNA, a pleasure yacht, details of which
           are set out in the Schedule hereto.

 (ii)      STERN is the registered shareholder of 100% of the issued share capital of
           AVENGER

 (iii)     The Directors of AVENGER have declared a dividend in specie of inter alia M/Y
           LUNA to STERN as the registered shareholder of AVENGER.


 NOW THIS DEED WITNESSES THAT
 AVENGER hereby transfers all its rights title and interest in M/Y LUNA to STERN.

 EXECUTED AS A DEED the date and year first before written.

EXECUTED AS A DEED                                  )

for and on behalf of AVENGER ASSETS CORP.
By
duly authorised
in the presence of



EXECUTED AS A DEED
for and on behalf of STERN MANAGEMENT
CORP.
By                              •y   c
                                         Svi'- \ )      jLvvSScu-
duly authorised
                               / ■ -)
                           '/-i/v  , > i      i" t
in the presence of           Oi       ’   v H. )
                             V; 1 ■ i‘i
                              X V        1   v/ 7
        Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 12 of 90


 This DEED is made                                              Ol      Qcoc^hVL.      2016

 BETWEEN


 (1)     STERN MANAGEMENT CORP., a company incorporated in the Republic of
         Panama, with its registered office address at Credicorp Bank Plaza, 26th Floor,
         Nicanor de Obarrio Avenue, 50th Street, P.O. Box 0832-02325, WTC, Panama City,
         Republic of Panama (“STERN")

         AND

 (2)     QUBO 2 ESTABLISHMENT, a company incorporated in the Principality of
         Liechtenstein, with its registered office address at Zollstrasse 2, P.O.B. 1611, FL-
         9490 Vaduz, Liechtenstein (“QUBO 2")


 RECITALS


 (i)     STERN is the registered owner of M/Y LUNA, a pleasure yacht, details of which are
         set out in the schedule hereto.

 (ii)    STERN is a holder of the founder's rights in QUBO 2.

 (3)     The Directors of STERN have resolved to transfer the ownership of M/Y LUNA to
         QUBO 2.


 NOW THIS DEED WITNESSES THAT

 STERN hereby transfers all its rights title and interest in M/Y LUNA to QUBO 2.

 EXECUTED AS A DEED the date and year first before written.



EXECUTED AS A DEED
for and on behalf of STERN MANAGEMENT
CORP
By
duly authorised
in the presence of



EXECUTED AS A DEED                                 )

for and on behalf of QUBO 2 ESTABtLjSR.MENT        )
By                     ,» \ / \                    )
                       /. ,7.- ■
duly authorised                                    )
in the presence of                 A-. .'fu.       )
                       Y,> V "
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 13 of 90

                                                                 James FOSTER ACA

This DEED is made 8 March 2017                                   Institute of Chartered Accountants of
                                                                 England and Wales
                                                                 Membership no. 9072962

BETWEEN

(1)     QUBO 2 ESTABLISHMENT, incorporated and registered in the Principality of
        Liechtenstein whose company number is FL-0002.532.775-5 and whose registered office
        is at Zollstrasse 2, 9490 Vaduz, Principality of Liechtenstein (the "Transferor"); and

(2)     STRAIGHT ESTABLISHMENT, incorporated and registered in the Principality of
        Liechtenstein whose company number is FL-0002.541.523-0 and whose registered office
        is at Zollstrasse 2, 9490 Vaduz, Principality of Liechtenstein (the "Transferee").



RECITALS

(A)     WHEREAS the Transferor is the registered owner of the yacht M/Y Luna, a pleasure
        yacht, details of which are set out in the Annex hereto (the "Yacht"); and

(B)     WHEREAS the Transferor has been instructed by the holder of the founder's rights of the
        Transferor to transfer the ownership of the Yacht to the Transferee.



NOW THIS DEED WITNESSES THAT

The Transferor hereby transfers all its rights title and interest in the Yacht to the Transferee,

EXECUTED AS A DEED the date and year first before written.



EXECUTED AS A DEED
for and on behalf of QUBO 2 ESTABLISHMENT
by

duly authorised                                           ) Director
in the presence of




EXECUTED AS A DEED                                        )
for and on behalf of STRAIGHT ESTABLISHMENT )
by                                                        )   Counselor Trust !/&.,
duly authorised                                           )   Director
in the presence of                                       )
    Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 14 of 90


                                            ANNEX

                                    Particulars of M/Y Luna



Name of Vessel                                  M/Y Luna

Length Overall                                  101.15 metres

Registry                                        Republic of the Marshall Islands

Home Port                                       Bikini

Official No.ZRegistry No.                       V7NV8

Classification Society and Classification       Lloyd's: 100A1 SC, Yacht, Mono, EP, G6, ICE

                                                Class ID, LMC, IMS, DP(AM) PCAC 1/1

Type                                            Pleasure Yacht

G.R.T.                                          5,655

Where Lying                                     Porto Caribe, Puerto Rico
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 15 of 90




                        EXHIBIT 4
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 16 of 90




                  THE REPUBLIC OF THE MARSHALL ISLANDS


                               REGISTRAR OF CORPORATIONS




RE:           STRAIGHT ESTABLISHMENT

REG. NO.:      912376

FILED:        April 26, 2017




               THIS IS TO CERTIFY that the within document is a true and correct copy of the

REGISTRATION AS A FOREIGN MARITIME ENTITY of the above named entity, duly filed

with the Registrar of Corporations effective on the date indicated above pursuant to the Marshall

Islands Business Corporations Act.




                                                    WITNESS my hand and the official seal of the

                                                    Registry on July 23,2018.



                                                    ____ &lAjcusdhrmj____
                                                                  Lavanya Iruvanti
                                                                  Deputy Registrar
  Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 17 of 90




                            REGISTRATION

                                  OF

                      STRAIGHT ESTABLISHMENT
                            Reg. No. 912376


                                 ASA

                     FOREIGN MARITIME ENTITY




                             THE REPUBLIC OF THE MARSHALL ISLANDS


                                          DUPLICATE COPY

                                 The original of this Document was filed in
                                      accordance with section 5 of the
                                       Business Corporations Act on
NONRESIDENT

                                             April 26, 2017
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 18 of 90




                                   REGISTRATION AS A
                              FOREIGN MARITIME ENTITY
                                  UNDER SECTION 119
                          OF THE BUSINESS CORPORATIONS ACT

 The Management of Straight Establishment, having adopted a resolution to apply to the
 Registrar of Corporations of the Republic of the Marshall Islands for registration as a Foreign
 Maritime Entity, hereby certify:

         1. The name of the Entity is: Straight Establishment

        2. The Entity was organized under the laws of Principality of Liechtenstein on the 17th
           day of February, 2017, as an Establishment.

        3. The Entity has the power to own or operate vessels.

        4. The Entity has the capacity to sue and be sued in its own name.

        5. The address of the principal place of business of the Entity is:
           Zollstrasse 2
           Postfach 1611
           FL-9490 Vaduz
           Ftirstentum
           Liechtenstein

           The Entity hereby undertakes to notify its Registered Agent in the Marshall Islands of
           any change in the address of its principal place of business by filing with its
           Registered Agent a written notice of such change.

        6. The full name and address of the person vested under the law with management of the
           Entity at the time of this application is:
           Dr. iur Schurti Andreas, Zollstrasse 2, 9490, Vaduz

        7. The address of the Registered Agent of the Foreign Maritime Entity within the
           Marshall Islands is Trust Company Complex, Ajeltake Island, Ajeltake Road,
           Majuro, Marshall Islands MH96960 The name of the Registered Agent upon
           whom process may be served at such address is The Trust Company of the Marshall
           Islands, Inc.

       8. This Registration as a Foreign Maritime Entity shall be effective as of the filing of
          this document with the Registrar or Deputy Registrar of Corporations.

       IN WITNESS WHEREOF, the undersigned has executed this Registration as a Foreign
       Maritime Entity on this 20th day of April. 2017..


                                                             Authorized Person
                                                             Yves Damette
                                                             Director - Yacht Management
                                                             YCO S.A.M
              Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 19 of 90
'   (Coat ofArms)

    Office of justice
    PRINCIPALITY OF LIECHTENSTEIN

    commercial register                                                COMMERCIAL REGISTER EXTRACT

    Registration number        Legal nature                   Registralion                  Termination                    Transfer
                                                                                                                           from:                            1
    FL-0002.541.523-0          Establishment                  17.02.2017                                                 : to:

All Registration Details
    Re   De    Name                                                                                            Ref Domicile
    1          Straight Establishment                                                                             1: Vaduz



    Re   De    Capital                    Paid In                   Divisions                                  Re ; De         Representative/   Address    for
                                                                                                                               Service
    v;                   CHF 30'000.-               CHF 30'000.-                                                  V            c/o Counselor Trust reg.
                                                                                                                               Zollstrasse 2
                                                                                                                               9490 Vaduz



    Re   De    Purpose                                                                                          Re       De : Business address
    I          Investment and management of (its own) assets of any kind including real estate, direct and
               indirect acquisition and holding of participations in enterprises or other rights as well as
               their direct or indirect management; conduction of business on a commercial basis is in any
               event excluded.

               In addition, the establishment is subject to the restrictions under Art. 64 SteG and does not
               carry out any economic activity in pursuit of its purpose.



    Re : De    Remarks                                                                                         Ref Date of Statutes
                                                                                                                     1   16.02.2017



    Re   De    Special facts                                                                                   Ref Publication organ

                                                                                                                     1   Liechtensteiner Volksblatt



    Re   De    Branch(es)                                                           Re    De j Branch(es)


                                                                                              I


 In  Ref                 Diary-W.                        Diary-Date                 In 1 Ref I            Diary-No.                        Diary-Date
^HRE I                      1682                         17.02.2017


         Ch 1 De                                                                                                                      | Signatory power
    Re               Information regarding administration                                                 Function
    1                Counselor Trust reg„ 9490 Vaduz                                                      Member of the Board          j individual signature
                                                                                                                                      1
Vaduz, 17.02.2017 17:53 AA                          A manual or electronic extract from the Public Register of the Principality of Liechtenstein
                                                    is only valid with an original certification or with an electronic official signature of the Office
                                                    of Justice. Electronic documents of authorities printed on paper with an official signature
                                                    and a signatory notice have the presumption of authenticity for themselves (Art. 5b SigG).
(Stamp) notarized
        extract

           Patricia ERNE
           (Signature)
          Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 20 of 90


AMT FOR WSTIZ
FORSTENTUM LIECHTENSTEIN

HANDELSREQISTER                                        Handelsregister-Auszug
 Registernummer             Rechtsnatur                                Eintragung     LOschung      Obertrag
                            Anstalt                                                                 von;                             1
 FL-0002,541.523-0                                                     17.02.2017                   auf:
Alle Elntragungen
 Ei L6 Firma bzw. Name                                                                           Ref Sitz
  1    Straight Establishment                                                                      1 Vaduz

 El 16 Anstaltsfonds       Uberierung          Anstaltsahteile                                   El L6 Reprasentanz/Zustelladresse
  1          CHF SO'COO.OO       CHF 30'000.00                                                    1    c/o Counselor Trust reg.
                                                                                                       Zollstrasse 2
                                                                                                       9490 Vaduz

 Ei 16 Zweck                                                                                     El L6 GeschSftsadresse
  1    Anlage und Veiwaltung von (eigenem) VermOgen alter Art inklusive Immobllien, dl-
       rekte und indirekte Obemahme und Halten von Beteiligungen an Untemehmen Oder
       anderen Rechten sowie deren dlrekte Oder Indirekte Verwaltung; der Betrleb eines
       nach kaufmOnnischer Art gefQhrten Gewerbes ist in jedem Fall ausgeachtossen.
       Die Anstalt unterliegt den BeschrSnkungen von Art, 64 SteG und verfolgt in der ErfOl-
       lung ihres Zwecks kelne wirtschaftliche Tatlgkeit.

 Ei: Lt) Bemerkungen                                                                             Ref Statutendatum
                                                                                                   1 16.02.2017

 El "16 Besondere TatbestSnde                                                                    Ref Publikationsorgan
                                                                                                   1 Liechtensteiner Volksblatt

 Ei   Ld Zweigniederlassung (en)                                      El 16 Zweigniederlassung (en)



Zel Ref             TB-Nr                      TB-Datum              Zel Ref            TB-Nr                        TB-Datum
HRE 1               1682                       17.02.2017

 El Ae    16 Angaben zur Verwaltung                                            Funktion                      Zelchnungsart
             Counselor Trust reg., 9490 Vaduz                                  Mifglled des Verwaltungsrates Einzelunterschrift



Vaduz, 17.02.2017 17:53 M                                            Ein manueller Oder elektronischer Auszug aus dem Handelsveglster
                                                                     des FUrstentums Liechtenstein hat nur GOItigkeit. sofem er'mit elner
                                                                     Originalbeglaublgung Oder mit elner elektronischen Amtssignatur des
                                                                     Amtes for Justiz versehen ist. Auf Papier ausgedruckte elektronische
                                                                     Dokumente von BehOrden mlt elner Amtssignatur und elnem Signatur-
                                                                     veimerk haben die Vermutung der Echtheit tor slch (Art. 6 b SjgG).
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 21 of 90




                  Special Power                           of    Attorney


The   undersigned       Counselor      Trust       reg.    as   sole   director        of    Straight
Establishment,               an   establishment existing         under      the       laws    of the
Principality of Liechtenstein                (the    "Establishment"),          hereby grants       a
Special   Power         of    Attorney   to    Mr Gary Wright,         Mr      Yves    Damette    and
Mr Russell Stockil to individually act with full power and authority to
bind and represent the Establishment for the purpose of executing any
documentation and/or taking any steps necessary or desirable to take
ownership of M/Y Luna from Qubo 2 Establishment, a company incorporated
under the laws of the Principality of Liechtenstein,                           to register such
change of ownership in the Yacht Register maintained by the Maritime
Administrator      of    the Republic         of    the Marshall       Islands,        and    in this
connection to register the Establishment as a Foreign Maritime Entity
in    accordance         with      Section    119 of      the   Marshall       IslandsBusiness
Corporations Act,

This Special      Power of Attorney is valid for 6                     (six)    months from the
date issued.

Executed on 8 March 2017




                                                    Straight Establishment
                                                          (Andreas Schurti
                                                     for and on behalf of
                                                     Counselor Trust reg.)
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 22 of 90




               ARTICLES       OF       ASSOCIATION


                              •     OF


                Straig-lxt        E s t ab 1 i s iiiriie n t
                                                    .*

                              VADUZ
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 23 of 90




                                -   2

 Name, seat and duration

 There exists under the name

                       Straight Establishment

 an establishment with legal personality as defined in Art. 534 et
 seq. PGR and having its seat in VADUZ. By resolution of the Board
 of Directors branches may also be set up in Liechtenstein and
 abroad and the seat of the establishment can be transferred
 abroad without prior dissolution.

 All legal relationships constituted through the incorporation and
 existence of the establishment are subject to the laws in force
 at   the place where    the   establishment h&s    its  seat.  The
 establishment is subject to the ordinary 'jurisdiction of the
 court which is competent. for the place ...where the establishment
 has its seat.
                       «                      **
 The duration of the establishment is not limited.
                                          -   ‘   v.L-

 Art. 2



 Investment and management of (its own) assets of any kind
 including real estate,    direct and indirect acquisition and
 holding of participations in enterprises or other rights as well
 as their direct or indirect management; conduction business on a
 commercial basis is in any event excluded.

 In addition, the Establishment is subject to the restrictions
 under Art, 64 SteG and does not carry out any economic activity
 in pursuit of its purpose.




Art. 3

 Capital

The capital of the establishment amounts to CHF 301000.00 (in
words: thirtythousand Swiss Francs) , is fully paid in and is not
divided into shares. It may be increased at any time by cash
payments or donations of other assets or reduced to cover losses
or payments to the beneficiaries.




                                                         A
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 24 of 90




                                       3

 Art. 4

 Liability

 The establishment is liable in all instances only with its
 assets. There is no obligation on the holder of the founder's
 rights or third parties to make additional contributions.


 Art. 5

 Beneficiaries

 The capital of the establishment and income therefrom as well as
 any net profits of the establishment shall be for the benefit of
 the beneficiaries designated by the halder of the founder's
 rights in written by-laws. Notarization of the by-laws is not
 necessary. Both the original beneficiaries as well as their legal
 successors may be designated revocably or Irrevocably. If the
 holder of the founder's rights is hof^'able to designate
 beneficiaries for whatever reason, this power passes to the Board
 of Directors.

 If the holder of the founder's rights has not             designated any
 beneficiaries, he himself shall be beneficiary.


 Art. 6

 Bodies of the.establishment

 The bodies of the establishment are:

 a)   the holder of the founder's rights

 b)   the Board of        Directors

 c)   the auditors        (optional)


 Art. 7

 Holder of the founder's rights

The supreme body     of   the   establishment   is   the   holder   of   the
founder's rights.

He has the following powers:




                                                              4
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 25 of 90




                                 4

 a)   appointment and removal of the     Board   of   Directors,   the
      auditors and the beneficiaries,

 b)   alteration of the articles of association and the issue and
      amendment of by-laws,

 c)   distribution of the net profits,

 d)   dissolution and liquidation of the establishment.


 Art. 8

 Succession

 The founder's rights belonging to one or more persons may be
 assigned in toto, otherwise*, transferred1'"or bequeathed, however
 they cannot be pledged or otherwise encumbered.

 If the founder's rights are held b^ . ^veral          persons, all
 resolutions need the approval of all holders of       the founder's
 rights in order to be valid.


Art. 9

Board of directors

The Board of Directors consists of one or more natural or legal
persons.

The management of the establishment rests with the Board of
Directors. It represents the establishment towards third parties
in a legally binding manner.

The management and representation of the establishment may be
assigned by the Board of Directors to other natural or legal
persons, whose signing rights shall be determined by the Board of
Directors.

It decides upon all matters which are not reserved to the holder
of the founder's rights according to Art. 7 of these articles of
association.

Members of the Board of Directors are appointed for an indefinite
period of time. However, each member of the Board of Directors
has the right to resign at any time without giving reasons.

If the    Board of Directors consists of    only one   person, this
person    adopts  all resolutions  alone.    If  two   members are
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 26 of 90




                                    5

 appointed, unanimity is required to adopt resolutions. However,
 if it consists of three or more members, the majority of the
 votes   casted   decides. Written  resolutions   (resolution by
 circulation) may also be passed provided that the foregoing
 provisions requiring unanimity or majority, as the case may be,
 are complied .with.

 The Soar'd of Directors is self-constituting.


 Art. 10

 Prohibition of competition

 The restriction under Art. 183 PGR (prohibition of competition)
 is excluded. This restriction shall apply only if expressly
 stipulated in writing at- the-time of appointment of a new member
 of the Board of Directors.
                       /   -   .V




 Art. 11

 Auditors

 The holder of the founder's rights is entitled, but not obliged,
 at any time to elect an audit board of one to three members or to
 appoint a trust company instead, to audit the annual accounts and
 to which other functions may be assigned. Details regarding the
 scope of duties and remuneration of the auditors are to be
 determined by the Board of Directors.


 Art. 12



 Signing authority shall be determined by the Board of Directors
 insofar as the holder of the founder's rights himself has not
 determined the same.




Art. 13

Accounting

At the end of each calendar year,       a   statement   of   assets   and
liabilities shall be drawn up.


                                                             /
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 27 of 90




                                  6

  Art. 14

  Public announcementa

  Any public announcements required by law have to be made either
  by  registered   mail   or  by  publication  in  the  newspaper
  "Liechtensteiner Volkeblatt".


  Art. 15 '

 Dissolution

 The establishment may be dissolved and, liquidated by the holder
 of the founder's rights within the limits prescribed by law.

 When resolving to dissolve £he establishment, the holder of the
 founder's rights ahal-1 decide upon the m application of the
 liquidation   surplus  and,  if  it , is  to be given to    the
 beneficiaries, how it shall be distributed '&£>' them.


 Art. 16

 Representation

 The legal representative under Art. 23 9 et eeq. PGR shall
 initially be appointed in the deed of formation and thereafter by
 the Board of Directors.



 Vaduz, 16 February 2017



                                          The founder:

                                      Counselor<   ist reg.
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 28 of 90




                        EXHIBIT 5
     Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 29 of 90




                                  Judiciary of
                               England and Wales


                                                                               19th April 2018

                                  PRESS SUMMARY

      TATIANA AKHMEDOVAV. FARKHAD AKHMEDOV AND OTHERS



                    THE HON. MR JUSTICE HADDON-CAVE



INTRODUCTION



1.   On 15th December 2016, the Court granted ancillary financial relief to the Applicant, Mrs
     Tatiana Akhmedova (“W”) against the First Respondent, Mr Farkhad Akhmedov (“H”),
     in the sum of £453,576,152 {AAZ v BBZ and Others (Financial Bemedies: Sharing Principle:
     Special Contribution) [2016] EWHC 3234 (Fam), [2018] 1 FLR 153) (“the Judgment”).

2.   On 20th December 2016, the Court granted a world-wide Freezing Order and made a
     Financial Remedy Order pursuant to which (i) H was ordered to pay a lump sum of
     £350,000,000 to W and transfer certain property, (ii) various Panama and Liechtenstein
     corporate entities (Cotor, Qubo 1 and Qubo 2) were made jointly and severally liable
     with H, (iii) transfers of a modern art collection and cash from Cotor to Qubo 1 and/or
     Qubo 2 were set aside and (iv) W was granted liberty to apply for enforcement purposes.

3.   It is apparent that H has taken numerous elaborate steps to conceal his wealth and evade
     enforcement of the Judgment. These are illustrated in the attached up-to-date
     organogram (annexed to the judgment handed down today).

4.   Since December 2016, W has been involved in litigation to enforce the Judgment in
     various jurisdictions around the world. W has achieved some success recently in the Isle
     of Man and Dubai:

     (1)    W obtained court orders in the Isle of Man in respect of H’s helicopter and
            private jet - and intends to seek orders for the sale of these assets, but has been
            met with an argument by H that the Manx company that holds one of those
            assets owes substantial debts to Avenger Assets Corporation (“Avenger”), the
            Intended Seventh Respondent in these proceedings.

     (2)    W obtained orders in the courts of the Dubai International Financial Centre
            (“DIFC”) in respect of H’s yacht, M.V “Luna”, title to which is currently held by
            another Liechtenstein ‘Anstalt’, Straight Establishment (“Straight”), the Intended
            Sixth Respondent to these proceedings.
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 30 of 90
Press Summary                                                                       19th April 2018
Tatiana Akhmedova v Farkhad Akhmedov and others

5.     On 28th March 2018, the Court heard W’s application for further relief and made a
       number of the orders to aid W’s enforcement of the Judgment against H in the Isle of
       Man and Dubai, including:

       (1)    the joinder and service of Avenger and Straight to the proceedings;

       (2)    declarations that M.V. “Luna” is beneficially owned by H;

       (3)    orders setting aside a cash transaction of €260 million which enabled M.V.
              “Luna” to be acquired by Avenger;

       (4)    an order piercing Straight’s ‘corporate veil’;

       (5)    an order that Straight transfers M.V. “Luna” to W;

       (6)    in default of transfer, orders that (a) Straight pays US$487,278,000 (the insurance
              value of the yacht) or £346,600,841 (the capital value of the yacht) to W and (b)
              Avenger pays of €260 million to W;

       (7)    orders rendering Straight and Avenger jointly and severally liable with H to W;
              and

       (8)    an extension of the Freezing Order.



6.    The Judgment handed down today {Akhmedova v. Akhmedov and others (Enforcement Orders)
      [2018] EWFC 23 (Fam)) sets out the written reasons for the grant of these further
      orders. A copy of the referenced organogram annexed to the judgment is attached
      overleaf.




NOTE: This Summary is provided to help in understanding the Court’s decision. It
does not form part of the reasons for the decision. The full judgment of the Court is the
only authoritative document. Judgments are public documents and are available at:
www.bailii.org.uk
                                   Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 31 of 90
Press Summary                                                                                                                                        19th April
Tatiana Akhmedova v Farkhad Akhmedov and others




                                           M.V. "Luna" transferred on   M.V. "Luna" transferred 1/12/16        M.V. "Luna" transferred on 8/3/17.
                                           30/11/16-day 2 of trial                                             Straight director = Counselor Trust Reg =
                                                                        Qubo 2 director = Walpart Trust Reg.   same directors as Walpart Trust
                                                                        WalpartTrust directors = same as
                                                                        Counselor Trust
Page 3
                   Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 32 of 90


MR JUSTICE HADDON-CAVE                                                                                               AkhmedovavAkhmedovandors
Approved Judgment




                                 M,V. "Luna” transferred on   M.V, "Luna" transferred 1/12/16      M.V. “Luna" transferred on 8/3/17.
                                 30/ll/16-day2of trial                                             Straight director=CounselorTrust Reg:
                                                              Qubo 2 director=Walpart Trust Reg.   same directors as WalpartTrust
21 of21
                                                              Walpart Trust directors=same as
                                                              CounselorTrust
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 33 of 90




Neutral Citation Number: [20181 EWFC 23 (Tain)

                                                                        Case No: FD13D05340
IN THE HIGH COURT OF JUSTICE
FAMILY DIVISION
SITTING AT THE CENTRAL CRIMINAL COURT
                                                                       Royal Courts of Justice
                                                                  Strand, London, WC2A 2LL

                                                                              Date: 19/04/2018

                                            Before :

                              MR JUSTICE HADDON-CAVE

                                           Between :

                                TATIANA AKHMEDOVA                                    Applicant
                                        - and -
                      (1) FARKHAD TEIMUR OGLY AKHMEDOV
                               (2) WOODBLADE LIMITED
                              (3) COTOR INVESTMENT SA
                             (4) QUBO 1 ESTABLISHMENT
                             (5) QUBO 2 ESTABLISHMENT                            Respondents
                                            - and -
                             (6) STRAIGHT ESTABLISHMENT
                 (an establishment formed in the Principality of Liechtenstein)
                         (7) AVENGER ASSETS CORPORATION
                                  (a Panamanian company)
                                                                        Intended Respondents



                      Mr Dakis Hagen QC and Mr Andrew Holden
                       (instructed by Withers LLP) for the Applicant
                     The Respondents were not present or represented

                                 Hearing date: 21st March 2018

                               Approved Judgment
I direct that pursuant to CPR PD 39 A para 6.1 no official shorthand note shall be taken of this
     Judgment and that copies of this version as handed down may be treated as authentic.
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 34 of 90

MR JUSTICE HADDON-CAVE                                               Akhmedova v Akhmedov and ors
Approved Judgment



MR JUSTICE HADDON-CAVE :

INTRODUCTION

Procedural history

1.     A trial took place before me between 29th November and 5th December 2016 of an
       application for ancillary financial relief sought by the Applicant, Mrs Tatiana
       Akhmedova (“W”) against the First Respondent, Mr Farkhad Akhmedov (“H”). H
       did not appear at the trial and was not represented.

2.     On 15th December 2016,1 gave judgment granting W ancillary financial relief against
       H in the sum of £453,576,152, comprising 41.5% of the total marital assets (AAZ v
       BBZ and Others (Financial Remedies: Sharing Principle: Special Contribution)
       [2016] EWHC 3234 (fam), [2018] 1 FLR 153) (“the Judgment”).
                             i
                             I.

3.     On 20th December 2016, I made a Financial Remedy Order (“the Main Order”)
       giving effect to my Judgment (AAZ v BBZ and Ors [2016] EWHC 3361 (Fam)). I also
       granted a world-wide Freezing Order (“the Freezing Order”).

4.     Pursuant to the Main Order:
                             i


       (1)    H was ordered to pay a lump sum of £350,000,000 to W and to transfer certain
              property to W.

       (2)    Various Panama and Liechtenstein corporate entities (Cotor, Qubo 1 and Qubo
              2), which the Court had found to be (in the case of Cotor) a nominee and bare
              trustee for H and (in the case of Qubo 1 and Qubo 2) no more than ‘ciphers’
              and the alter ego of H, were made jointly and severally liable for payment of
              the lump sum.

       (3)    Transfers of a modern art collection and cash from Cotor to Qubo 1 and/or
              Qubo 2 were set aside pursuant to s.37 of the Matrimonial Causes Act 1973
              (“MCA 1973”) and/or s.423 of the Insolvency Act 1986 (“IA 1986”) on the
              basis that those transfers were undertaken at an undervalue.

       (4)    W’s claims would only be dismissed when there had been “full and complete
              compliance with this order'” (paragraph 21).

       (5)   There was liberty to apply to bring “any other applications for enforcement
             purposes under s. 37 of the MCA 1973 and/or s. 423 of the Insolvency Act
             1986” (paragraph 27).

5.     The Main Order, therefore, specifically left open the prospect of further relief under
       the Matrimonial Causes Act 1973. This was in accordance with the usual practice and
       had the effect of keeping the proceedings on foot (as the Court of Appeal confirmed
       in Kerman v. Akhmedova [2018] EWCA 307 at paragraph [28]).

6.     On 8th June 2016, I refused an application filed on behalf of W on 7th June 2016
       seeking an order for subpoena duces tecum against Ross Henderson, the former head
       of H’s family office in Zug, Switzerland.



                                            2 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 35 of 90

MR JUSTICE HADDON-CAVE                                                 Akhmedova v Akhmedov and ors
Approved Judgment



7.     Since December 2016, W has been involved in litigation to enforce the Judgment
       against H in various jurisdictions around the world. W’s efforts have been frustrated.
       W has achieved some success recently in the Isle of Man and Dubai:

       (1)     W has obtained court orders in the Isle of Man in respect of a helicopter and a
               private jet belonging to H - and intends to seek orders for the sale of these
               assets - but has been met with an argument by H that the Manx company that
               holds one of those assets owes substantial debts to Avenger Assets
               Corporation (“Avenger”), whom W seeks to join as the Intended Seventh
               Respondent in these proceedings.

       (2)     W has obtained orders in the courts of the Dubai International Financial Centre
               (“DIFC”) in respect of the yacht, M.V. “Luna”, title to which is currently held
               by another Liechtenstein ‘Anstalt’, Straight Establishment (“Straight”), whom
               W seeks to join as the Intended Sixth Respondent to these proceedings.

This application for further relief

8.     On 1st March 2018, pursuant to the liberty to apply, W issued an application in this
       Court seeking the following further orders to assist her in the enforcement of the
       substantive relief granted by the Main Order:

       (1)     the joinder of Avenger and Straight to proceedings under FPR r. 9.26B;

       (2)     suitable orders for service by alternative means deeming such service to have
               taken place on all respondents served with this application on 2 March 2018;

       (3)     declarations recognizing that M.V. “Luna” is beneficially H’s asset and that
               Avenger and Straight are his alter ego;

       (4)     an order piercing Straight’s ‘corporate veil’;

       (5)     declarations that Avenger and Straight are H’s privies and through H have
               submitted to the jurisdiction;

       (6)     an order against Straight that it transfer M.V. “Luna” to W;

       (7)     orders under s. 37 MCA 1973 and s. 423 IA 1986 setting aside the cash
               transaction of €260m on 15 December 2014 which enabled M.V. “Luna” to be
               acquired by Avenger and an order that Avenger pay a sum representing the
               capital value of M.V. “Luna” to W (€260 million);

       (8)     orders under s. 37 MCA 1973 and s. 423 IA 1986 setting aside the
               transaction(s) by which Straight came to hold M.V. “Luna”;

       (9)     in default of the transfer of M.V. “Luna” to W, orders that Straight do pay the
               sum of US$487,278,000 (the current insurance value of M.V. “Luna” or
               £346,600,841 (the capital value of M.V. “Luna”) to W and that Avenger do
               pay the sum of €260 million to W;




                                              3 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 36 of 90

MR JUSTICE HADDON-CAVE                                                 Akhmedova v Akhmedov and ors
Approved Judgment



       (10)   orders rendering Straight and Avenger jointly and severally liable under the
              lump sum order in paragraph 13 of the Main Order so that the H’s liability is
              diminished pro tanto following any such payment; and

       (11)   an extension of the Freezing Order.

9.     The application is supported by affidavits of Ms Michaelides filed by W’s solicitors,
       Messrs. Withers. Ms Michaelides explains the enforcement steps taken in the Isle of
       Man, Liechtenstein, Switzerland and DIFC/Dubai and H’s attempts to frustrate
       enforcement against his assets by the ‘interposition’ of corporate entities. I accept her
       evidence.

10.    W is represented by Dakis Hagen QC and Andrew Holden of Counsel and Messrs
       Withers. The Respondents and Intended Respondents did not appear and were not
       represented before me on 21st March 2018.1 deal with service below. W submits that
       time is of the essence in the enforcement proceedings in the DIFC and the IOM.

The Isle of Man enforcement proceedings

11.    W registered the Judgment against H in the Isle of Man on 3rd August 2017. She also
       obtained a freezing injunction and disclosure orders, which revealed that three Isle of
       Man companies that hold the helicopter and the private yet - namely Carolina Limited
       (“Carolina”), Lucy Limited (“Lucy”), and Tiffany Limited (“Tiffany”) - were, in fact,
       held by nominees for H’s sole benefit.

12.    The directors of the Manx holding companies procured or permitted that the
       helicopter and the private jet be returned to Germany and the UK, respectively.

13.    W is seeking to enforce the Judgment (as registered in the Isle of Man) against these
       assets. However, this has been met by an allegation that the Manx holding companies
       owe substantial sums of money to H, Cotor and Avenger.

14.    Ms Michaelides explains there is no evidence to support the assertion that these debts
       are due. W submits that the obvious inference is that H is manufacturing these
       alleged debts in order to attempt to dilute his equity in the Manx holding companies,
       so as to prevent W from enforcing the Judgment against his interest.

15.    In the case of the debts claimed to be owed to H personally and to the corporate
       creature against which the court has already entered Judgment (Cotor), W seeks Third
       Party Debt Orders in the Isle of Man, so that execution can be levied against the
       alleged debts themselves.

16.    However, that solution is not currently available in respect of Avenger because orders
       were not originally made against Avenger itself. W submits that the court should now
       make such orders because it is clear that Avenger is simply another of H’s corporate
       ‘ciphers’. Entering judgment against Avenger would be efficacious because it would
       enable W to garnish any such alleged debts owed to Avenger as a mechanism for
       enforcement of the Judgment.




                                             4 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 37 of 90

MR JUSTICE HADDON-CAVE                                                  Akhmedova v Akhmedov and ors
Approved Judgment



17.    The following points are pertinent:

       (1)    In 2014, H transferred the proceeds of sale of his stake in Northgas into Cotor,
              which is a Panamanian ‘bearer share’ company, which this Court found to be
              H’s nominee. There is no evidence of any consideration having been paid by
              Cotor for receipt of these assets (Judgment, paragraph 77).

       (2)    In February 2014, H entered into a contract to purchase M.V. “Luna” in his
              own name for €260 million. The vessel was placed in the name of Tiffany
              (Judgment, paragraph 67).

       (3)    In December 2014 and, significantly, after W says that the marriage finally
              came to an end, Tiffany ‘sold’ M.V. “Luna” to Avenger (Judgment, paragraph
              67). H owned Avenger and the funds for this purported ‘purchase’ came from
              H’s own bank account (Judgment, paragraph 68).

       (4)    In March 2015, H then purported to assign his shares in Avenger and other
              companies to a Bermuda law discretionary trust, of which he himself was the
              settlor, principal beneficiary and protector (Judgment paragraph 93). This was
              a transparent attempt to hide H’s interest in the companies that owned the
              luxury assets - and by extension to hide those assets, including M.V. “Luna” -
              as a result of the threat of W’s claims (Judgment, paragraph 94). These
              transfers were set aside on the basis that they were made by H with the
              intention of defrauding his creditors (Main Order, paragraph 17).

       (5)    On 15th December 2014, Avenger received the sum of €260,000,000 from H’s
              bank account in order to ‘purchase’ M.V. “Luna” from Tiffany, despite the
              fact that Tiffany was just another H-owned company and had received an
              assignment of the contract to acquire the yacht directly from H himself.
              Avenger’s registered agent and Cotor’s registered address were the same.
              Cotor was H’s nominee.

18.    In the circumstances, I find and hold that the transfer by H of €260 million to
       Avenger, and the payment of that sum by Avenger to Tiffany, was a deliberate
       mechanism by which H tried falsely to pretend that the ownership of M.V. “Luna”
       was held notionally by a Panamanian company, rather than by an Isle of Man
       company (where enforcement is possible). The timing of the alleged change in
       ownership is telling, i.e. at the end of 2014 after it was clear that the marriage finally
       ended (Judgment, paragraphs 38 and 50).

19.    Accordingly, for these reasons, I make the orders sought against Avenger directly.

The Dubai enforcement proceedings

20.   W’s lawyers, Messrs Withers, discovered that in or about October 2017, M.V. “Luna”
      sailed into Dubai and was put into dry-dock for maintenance. This may have been
      because H assumed that Dubai was well beyond the reach of an English Court
      judgment. It appears that Messrs Withers, however, knew better. They knew that, in
      fact, the Courts of DIFC (the international commercial freezone in Dubai) have the
      following special attributes: (a) they are courts of the Common Law which apply
      Common Law principles regarding the enforcement of foreign judgments; (b) they



                                             5 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 38 of 90

MR JUSTICE HADDON-CAVE                                                Akhmedova v Akhmedov and ors
Approved Judgment



       have a reciprocal enforcement relationship with the Courts of Dubai itself; and (c)
       they exercise a so-called ‘conduit jurisdiction’, by which judgments that are registered
       in the DDFC Courts can then be taken to the Courts of Dubai for execution.
       Accordingly, it is possible for parties to seek to execute foreign judgments in Dubai
       via the DIFC Courts. It is by this route that W is now seeking to execute the
       Judgment against M.V. “Luna” and seeks further orders from this originating Court to
       do so.

Histology of evasion

21.    The histology of H’s dealings with M.V. “Luna” are redolent of his elaborate and
       contumacious campaign to evade and frustrate the enforcement of the Judgment debt
       against him. New facts have recently come to light and been drawn to this Court’s
       attention which reinforce that picture. The true sequence of events appears to be as
       follows.

22.    H transferred M.V. “Luna” into the name of Tiffany, but then procured a dummy
       ‘sale’ of the vessel to Avenger, using funds from his own bank account. However,
       unbeknown to W and this Court, during the trial in December 2016, Avenger did not,
       in fact, continue to hold title to M.V. “Luna”. It transpires that H had taken a rapid
       series of further surreptitious steps to attempt to place his yacht further beyond the
       reach of enforcement. The sequence of events was as follows. On 30th November
       2016 (i.e. the second day of the trial before me), M.V. “Luna” was transferred from
       Avenger to another Panama entity, Stem Management Corporation (“Stern”). On 1st
       December 2016, M.V. “Luna” was transferred by Stem to Qubo 2 and was re­
       registered as a Marshall Islands vessel. On 20th December 2016, this Court found
       that Qubo 2 was no more than H’s ‘cipher’ and alter ego and made an order that Qubo
       2 was jointly and severally liable to W for the sum of £350 million. On 28th
       December 2016, the Lichtenstein Court made a freezing order against Qubo 2
       prohibiting the disposal of M.V. “Luna” and made payment orders against Qubo 2.

23.    In breach of the Orders of the English and Lichtenstein Courts, however, on 8th
       March 2017, Qubo 2 transferred M.V. “Luna” to Straight. Straight appears to be
       current title-holder of the vessel (at least on current information).

24.    The newly created vehicle. Straight, would appear to be the antithesis of its name.
       The transfer M.V. “Luna” by Qubo 2 to Straight was made despite the fact that Qubo
       2 had been made jointly and severally liable for payment of the lump sum award
       under the Judgment, and in breach of breach of the freezing injunction granted by the
       Liechtenstein Courts in W’s favour as aforesaid.

25.    In my judgment, it is clear that Straight is simply another ‘cipher’ and alter ego of H,
       and another attempt by H to evade enforcement. Straight is another Liechtenstein
       ‘Anstalt’. Straight operates from the same address as Qubo 2. Straight has the same
       individual directors who operate Qubo 2, i.e. one of H’s known ‘ciphers’. Straight
       was incorporated on 17th February 2017, after Judgment had been entered against H
       and Qubo 2. The timing is again telling. Straight was incorporated, and the vessel
       transferred from Qubo 2 to Straight, in the midst of W’s initial attempts to enforce the
       Judgment against Qubo 2 in Liechtenstein. On 23rd February 2017, Qubo 2 appealed
       the orders made by the Liechtenstein Court on 28th December 2017. The freezing



                                            6 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 39 of 90

MR JUSTICE HAPDON-CAVE                                                Akhmedova v Akhmedov and ors
Approved Judgment



       order was upheld. Title to the vessel was, nevertheless, transferred by Qubo 2 to
       Straight on 8th March 2017.

26.    In my judgment, there is an irresistible inference that these actions were taken at H’s
       instruction, and in a deliberate attempt to place M.V. “Luna” beyond the reach of the
       orders that the English court had made against Qubo 2 and which W was threatening
       to execute in Liechtenstein.

27.    I have illustrated these recent developments in the attached amended organogram
       (which is the updated version of the one attached to my Judgment of 15th December
       2016).

Dubai proceedings

28.    W instructed counsel and lawyers in Dubai (Michael Black QC, Andrew Holden and
       Messrs Fitche & Co). On 8th February 2018 W obtained a freezing injunction in the
       DIFC against H and Straight which prevented them from disposing of or dealing with
       M.V. “Luna”. Acting as a delegate of the DIFC Courts, and on the basis of the DIFC
       freezing injunction, on 13th February 2018 the Court of Dubai granted a
       precautionary attachment of M.V. “Luna”. As a result, M.V. “Luna” was effectively
       impounded in Port Rashid where she remains under court order.

29.    Straight immediately instructed its own counsel and lawyers who then applied to set
      aside the freezing injunction on the basis that the DIFC only has personal enforcement
      jurisdiction over H and not Straight. Straight’s challenge to the continuation of the
      DIFC freezing injunction was, therefore, on the basis that the English Court had only
      entered judgment directly against H and not against Straight. It should be noted,
      however, that (i) Straight was incorporated two months after the English Judgment
      was entered and (ii) the transfer of M.V. “Luna” was effected by Qubo 2 in breach of
      the Freezing Order (see above).

30.    On 8th March 2018, Straight obtained an urgent hearing of its application to set aside
       the DIFC order. On 11th March 2018, the DIFC Courts dismissed Straight’s
       application and ordered the continuation of its freezing injunction, with written
       reasons to follow.

31.    The DIFC Courts also declined to have an urgent appeal against its decision listed for
       the week commencing 18th March 2018. W submitted that this was a transparent
       attempt by Straight (and H) to overturn the DIFC freezing injunction prior to the
       hearing of the current application before the English Court listed for 21st March 2018.
       Straight was named as the Second Respondent in those proceedings and H was named
       as the First Respondent in those proceedings. Straight’s lawyers admitted that they
       were funded by a third party. I infer that this must be H.

32.   In the course of the hearing before me on 21st March 2018, the DIFC Courts’ reasons
      were published and handed up to me. In a 50-paragraph detailed judgment, H.E.
      Justice Ali A1 Madhani set out the full history of the English proceedings and the
      gravamen of the English Judgment and said this:

              “44. In my judgment, I agree with the argument put forward by
              the Applicant that as a matter of fundamental policy, this court



                                            7of21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 40 of 90

MR JUSTICE HADDON-CAVE                                               Akhmedova v Akhmedov and ors
Anoroved Judgment



              - like any other court of justice - must be in a position to
              respond to fraud and deliberate evasion. It would deny the
              Court’s jurisdiction of much of its practical effect if it were
              possible to avoid the enforcement of a judgment in the DIFC by
              the simple expedient of placing one’s assets within a corporate
              entity in an offshore ‘secrecy’ jurisdiction, see Beatson LJ in
              JSCBTA Bank v Ablyazov [2014] 1 WLR 1414 [36];

                   a. “The jurisdiction to make a freezing order should be
                   exercised in a flexible and adaptable manner so as to be
                   able to deal with new situations and new ways used by
                   sophisticated and wily operators to make themselves
                   immune to the Courts’ orders or deliberately to thwart the
                   effective enforcement of those orders”.

              45. This ‘flexibility principle’ was referred to with approval by
              Lewison LJ in JSC Mehzprom Bank v Pugachev [2016] 1 WLR
              160 who said at [20] in the context of the construction of a
              freezing order, but making a point of principle of general
              application:

                   “It would, I think, be a matter of concern if a person could
                   make himself judgment-proof merely by setting up
                   discretionary trusts or, as Patten LJ said, a Liechtenstein
                   Anstalt”.

              46. Further, I refer to the dictum of Robert Walker J (as he
              then was) in International Credit & Investment Co (Overseas)
              LtdvAdham [1998] BCC 134, at 136:

                   “the Court will, on appropriate occasions, take drastic
                   action and will not allow its orders to be evaded by
                   manipulation of shadowy offshore trusts and companies
                   formed in jurisdictions where secrecy is highly prized and
                   official regulation is at a low level”

             47. Accordingly, this Court’s jurisdiction to ratify and enforce
             foreign judgments extends to the making of orders against
             corporate entities such as the Second Respondent, if it can be
             shown that they are being used to conceal the assets of the
             judgment debtor.

              48. As to this case and in order or to the level of granting a
              Freezing injunction only I am satisfied that the Applicant has a
              good arguable case to believe that Vessel Luna, held through
              Straight the Second Respondent, was and continues to be
              owned and controlled by Mr Akhmedov the First Respondent
              personally which gives this Court the jurisdiction and the
              power to enforce against it with a view to enforcing a
              recognised English Judgment.”



                                            8of21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 41 of 90

MR JUSTICE HADDON-CAVE                                                 Akhmedova v Akhmedov and ors
Approved Judgment



33.    H.E. Justice Ali A1 Madhani concluded as follows:

              “50. It is important to take into account that the Freezing
              Injunction was also granted based on the Applicant’s intention
              to obtain judgment against Mr Akhmedov which extends to
              enforcement against Straight as his corporate creature in the
              English High Court.

              51. Furthermore, the Applicant put forward evidence that an
              application against the Second Respondent was issued in the
              English High Court on 1 March 2018 and the hearing of that
              application is due to take place on 21 March 2018. In this
              regard, the Freezing Injunction preserves the position pending
              the entry of judgment in England, and the ratification and
              enforcement of that judgment in the DIFC.”

34.    I take full account of the judgment of H.E. Justice Ali A1 Madhani and express the
       gratitude of this Court to the DIFC for its valuable assistance and comity.

J¥’s submissions

35.   Mr Dakis Hagen QC submits that entry of judgment against Straight in these
      (English) proceedings would self-evidently be of real value in the DIFC proceedings.
      First, because the DIFC Courts has statutory jurisdiction to ratify foreign judgments, a
      judgment directly against Straight would strengthen W’s argument that the DIFC
      Courts have jurisdiction over Straight. H is clearly Straight’s privy; H has submitted
      to the jurisdiction of this Court in these proceedings; accordingly, Straight will be
      incapable of contending other than that it has done so as well. Second, because
      Straight’s challenge to the DIFC freezing injunction is based on the allegation that the
      DIFC Courts have no jurisdiction over Straight, the entry of judgment against Straight
      would defeat, or at least greatly assist in defeating, its jurisdictional challenge. Third,
      because W’s substantive claim against Straight in the DIFC is based on the contention
      that Straight is H’s ‘cipher’ and alter ego. If this Court pierces the ‘corporate veil’ of
      Straight, it is believed that ultimately this will assist in securing the same form of
      relief against Straight in the DIFC, on the basis the DIFC Courts will pay regard to
      the findings and orders made by the English court in this respect.

36.    Mr Hagen QC contends that, by reason of paragraphs 21 and 27 the Main Order, any
       claim under the general law incidental to the granting of matrimonial orders remains
       fully open. On this basis, he seeks relief in the form of declarations of beneficial
       ownership and piercing of the ‘corporate veil’.

ANALYSIS

(II    Joinder and service

37.    W seeks the joinder of Avenger and Straight pursuant to FPR rule 9.26B on the basis
       that (i) it is desirable to add the new parties so that the court can resolve all the
       matters in dispute in the proceeding, or (ii) there is an issue involving the new parties
       and an existing party which is connected to the matters in dispute in the proceedings
       and it is desirable to add the new party so that the court can resolve that issue.



                                             9 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 42 of 90

MR JUSTICE HADDON-CAVE                                                   Akhmedova v Akhmedov and ors
Approved Judgment



38.    W submits that the Respondents and Intended Respondents to this application have
       been properly served and had more than the requisite 7 days’ notice of this application
       pursuant to Part 18. W sent the application and supporting materials to H, Qubo 2,
       Avenger and Straight by a variety of methods. There is no requirement for
       permission to serve outside the jurisdiction in matrimonial proceedings (FPR rule
       6.41). I accept Ms Michaelides’ evidence regarding the steps taken to serve this
       application and supporting material and that all such Respondents and Intended
       Respondents received the documents on 2nd March 2018.

39.    W seeks an order validating the steps taken to serve the application and supporting
       materials on the Respondents and Intended Respondents. W further submits that
       earlier service on H should, in any event, be deemed to be good service on Avenger
       and Straight.

The principles

40.    The following principles emerge from the authorities:

       (1)       The legal principles of common law and equity which have to be applied in the
                 Family Division and in the Family Court are “precisely the same as in the
                 Chancery Division, the Queen’s Bench Division and the County Court” (per
                  Sir James Munby, President of the Family Division in Kerman v. Akhmedova
                  [2018] EWCA Civ 307 at [21]-[22]). In other words, courts exercising family
                 jurisdiction “do not occupy a desert island in which general legal concepts are
                 suspended or mean something different” (per Lord Sumption JSC in Brest v
                 Petrodel Resources Ltd and others [2013] UKSC 34, [2013] 2 AC 415, at
                 paragraph [37]).

       (2)       The Court has power retrospectively to validate a step that brings a claim or
                 document to be served to the attention of the defendant as being good service.
                 This is implicit in CPR rule 6.37(5)(b)(i) which gives the court discretion to
                 “give directions about the method ofservice” in cases of service out, or is to be
                 implied generally into the rules for service out (per Lord Clarke of Stone-
                 Cum-Ebony JSC in Abela v. Baadarani [2013] 1 WLR 2043 paragraph [20]).

       (3)       Notwithstanding the absence of an equivalent of CPR rule 6.37(5)(b)(i), the
                 Court had jurisdiction under the FPR to permit service out of the jurisdiction
                 by alternative means and urgency will often be a feature of family cases
                 especially those involving children (per Moylan LJ in Wilmot v Maughan
                 [2017] EWCA Civ 1668 at paragraphs [127]-[129]). It follows that the court
                 must have jurisdiction under the FPR retrospectively to validate alternative
                 service.

       (4)       Save where there is a multilateral or bilateral convention governing service in
                 the foreign jurisdiction - in which case a more stringent “exceptional
                 circumstances” test applies (c.f. Marashen Ltd v Kenvett Ltd [2018] 1 WLR
                 288) - the jurisdiction to authorise or validate service by alternative means is
                 established if the serving party can show “a good reason” for effecting service
                 in that way. The use of the indefinite article “a good reason” is significant:
                 one good reason only is sufficient (per Atkins LJ in Kaki v National Private
                 Air Transport Co [2015] 1 CLC 948, at [28]).


                                               10 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 43 of 90

MR JUSTICE HADDON-CAVE                                                 Akhmedova v Akhmedov and ors
Approved Judgment



       (5)     The mere fact that service by alternative means will be quicker and more
               convenient will not, of itself, constitute “a good reason” justifying service by
               those alternative means. However, proof of lengthy delay in the context of the
               case itself if the service treaty method is used may constitute a good reason to
               authorise alternative service (per Haddon-Cave J in Bill Kenwright Ltd v Flash
               Entertainment FZ LLC [2016] EWHC 1951 (QB), [54]; and see David Foxton
               QC in Marashen v Kenrett [2018] 1 WLR 288 at [55]-[56]).

       (6)     Where service by alternative means is sought, it must be shown that such
               means would not contravene the laws of the territories in which service has
               been effected (see Abela (supra) and Embassy of Brazil v de Castro Cerqueira
               [2014] 1 WLR 3718, at paragraph [29]).

Application of the principles to this case

41.    In my judgment, the following points are pertinent and amount collectively to “a good
       reason” for the Court to exercise its discretion to validate service by alternative means
       in this case:

       (1)     First, it is clear on the unchallenged evidence of Ms Michaelides that service
               via judicial channels would be likely to take weeks, months or even years.

       (2)      Second, the context of the present application is relevant, namely, the post­
               judgment enforcement phase where H has over the past 18 months repeatedly
               demonstrated a willingness to take rapid and multifarious steps to evade
               enforcement at every turn.

       (3)     Third, the urgency and time-critical nature of the present application is
               demonstrated by Straight’s (i.e. H’s) recent attempt to have Straight’s
               jurisdictional challenge in Dubai expedited so as to come on before the hearing
               of this application in England. It is clear that time is of the essence in the
               enforcement proceedings in the DIFC and the IOM.

       (4)     Fourth, there is self-evidently a continuing risk that H will take every step
               available to him to seek to render the orders and judgments of this Court
               nugatory unless the Court acts with expedition.

       (5)     Fifth, further and in any event, it is important for the process of enforcement
               against H’s assets to proceeds with expedition so that they are not further
               dissipated or their value diminished in the meantime.

       (6)     Sixth, local lawyers have confirmed that service by the methods used would
               not contravene the laws of the territories in which service has been effected.

42.    In my view, in any event, the above circumstances would also amount to “exceptional
       circumstances” under the more stringent test required in Hague Convention State
       cases. The exceptional steps taken by H to evade enforcement in this past 18 months
       give rise to exceptional circumstances.




                                             11 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 44 of 90

MR JUSTICE HADDON-CAVE                                                  Akhmedova v Akhmedov and ors
Approved Judgment



43.    Further, and in any event, for similar reasons to those in my first Judgment where I
       held that earlier service on H was deemed good service on Cotor, I hold that service
       of this application on H is good service on Avenger and Straight (see Judgment,
       paragraphs [122]-[129]).

44.    For these reasons, in my view, service by alternative means on the Respondents (see
       above) should be permitted and validated and I so order. Accordingly, I declare that
       service of the application is deemed to have taken place on the Respondent and the
       Intended Respondents on 2nd March 2018.

(2)   Application to pierce the ‘corporate veil’ of Avenger and Straight

45.    W seeks judgment directly against Avenger and Straight on the grounds that Avenger
       and Straight are mere ‘ciphers’ of H being used by him to evade this Court’s
       Judgment and the ‘corporate veil’ should be pierced. W seeks such relief in addition
       to her application against them under s.423 IA 1986 and s. 37 MCA 1973 (see further
       below).

46.    Mr Hagen QC puts forward two grounds to justify the entering of judgment directly
       against Avenger and Straight on the basis of the principles outlined in Petrodel
       Resources Ltd v Prest [2013] 2 AC 415. First, in respect of both Respondents, W
       submits that Avenger and Straight are mere ‘nominees’ for H, and hold their assets for
       him beneficially. Second, in respect of Straight, W also submits that that, in cases of
       ‘evasion’, the court is entitled to pierce the ‘corporate veil’ and thereby hold Straight
       directly liable on the Judgment against H.

'Nominee-ship ’

A1.    Nominee-ship is a “highly fact-specific issue” (as Lord Sumption JSC said in Prest, at
       [52]). The question is whether the assets of Avenger and Straight can be said to
       belong beneficially to H as the effective controller of those entities. In my judgment,
       there is no difficulty in answering this question in the affirmative in both cases. The
       Court has already made declarations that Cotor, Qubo 1 and Qubo 2 are all nominees
       for H and hold their assets absolutely for H. The circumstances and timing of
       Avenger and Straight’s creation are redolent of the same mischief. In my view, it is
       clear that (just like Cotor, Qubo 1 and Qubo 2) Avenger and Straight are mere
       ‘ciphers’ designed by H to evade enforcement.

48.   I find and hold that H never intended to part with his beneficial ownership in the
       assets transferred to Avenger and Straight who continue to hold beneficially for H.
       The transfer of €260,000,000 from H’s bank account to Avenger was part of a faux
       sale of M.V. “Luna” to Avenger by Tiffany after the divorce proceedings herein had
       been issued. However, at the time, H was both the ultimate owner of Avenger, and
       the ultimate beneficial owner of Tiffany. There was no reality or validity to this
       transaction: it was merely a device whereby H (a) moved title to M.V. “Luna” into a
       Panama company and (b) divested himself of a very substantial sum of money under
      the cloak of an artificial sale arrangement. There is no difficulty in inferring, in all the
       circumstances, that H did not genuinely intend to part with beneficial ownership of
       either the cash or the vessel but intended to remain the real owner throughout. This is
       a clear case of the beneficial owner simply trying to change the label on the tin.



                                             12 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 45 of 90

MR JUSTICE HADDON-CAVE                                                  Akhmedova v Akhmedov and ors
Approved Judgment



49.    I further find and hold that, by reason of the fact that H provided all the purchase
       monies for no apparent consideration, there is a presumption of resulting trust which
       has not been rebutted (c.f Brest, passim).

50.    Accordingly, a declaration is sought in respect of H’s continuing ownership of the
       assets of Avenger and Straight. W uses the language of ‘nomineeship’ so as to mirror
       the language used in the original Judgment, and because the concept of ‘nomineeship’
       is more likely to be understood in, for example, civil law jurisdictions in which W
       may seek to have the Judgment recognised and enforced in due course. However,
       various terms may be used to describe this arrangement including ‘resulting trustee’,
       ‘bare trustee’ or ‘nominee’.

Piercing the ‘corporate veil ’

51.    The second ground invoked by W is that Straight is being used by H deliberately to
       evade or frustrate enforcement of the Judgment against him, such that the court should
       pierce the ‘corporate veil’ and hold Straight liable directly for the Judgment debt.

52.    The following propositions can be derived from the Supreme Court’s judgment in
       Brest.

53.    First, historical terms such as ‘facade’ and ‘sham’ in fact refer to two separate and
       distinct principles: the ‘concealment principle’ and the ‘evasion principle’. In simple
       terms, the distinction between the concealment principle and the evasion principle can
       be likened to the distinction between ‘lifting’ and ‘piercing’ the ‘corporate veil’ {per
       Lord Neuberger of Abbotsbury PSC in Brest, at paragraph [60]). As Lord Sumption
       JSC explained at paragraph [28]:

               “TTze concealment principle is legally banal and does not
               involve piercing the corporate veil at all. It is that the
               interposition of a company or perhaps several companies so as
               to conceal the identity of the real actors will not deter the
               courts from identifying them, assuming that their identity is
               legally relevant. In these cases the court is not disregarding the
                “facade ”, but only looking behind it to discover the facts which
               the corporate structure is concealing. The evasion principle is
               different. It is that the court may disregard the corporate veil if
               there is a legal right against the person in control of it which
               exists independently of the company's involvement, and a
               company is interposed so that the separate legal personality of
               the company will defeat the right or frustrate its enforcement”.

54.     Second, the evasion principle applies where a person deliberately frustrates
        enforcement by interposing a company under his control, the court may pierce the
        ‘corporate veil’. As Lord Sumption JSC said at paragraph [35]:

               “[T]there is a limited principle of English law which applies
               when a person is under an existing legal obligation or liability
               or subject to an existing legal restriction which he deliberately
               evades or whose enforcement he deliberately frustrates by
               interposing a company under his control. The court may then


                                             13 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 46 of 90

MR JUSTICE HAPDON-CAVE                                                Akhmedova v Akhmedov and ors
Approved Judgment



              pierce the corporate veil for the purpose, and only for the
              purpose, of depriving the company or its controller of the
              advantage that they would otherwise have obtained by the
              company's separate legal personality.'”

55.    Third, the remedy of piercing the ‘corporate veil’ should, however, only be used
       where necessary to achieve justice. As Lord Sumption JSC said at paragraph [35]:

              u[I]f it is not necessary to pierce the corporate veil, it is not
              appropriate to do so, because on that footing there is no public
              policy imperative which justifies that course”.

56.    Fourth, there is a distinction between merely acting ‘improperly’ in dealing with
       assets and acting with ‘impropriety’ in the sense of deliberately concealing or evading
       legal obligations. As again explained by Lord Sumption (at paragraph [36]):

               “36. In the present case, Moylan J held that he could not
              pierce the corporate veil under the general law without some
               relevant impropriety, and declined to find that there was any.
               In my view he was right about this. The husband has acted
               improperly in many ways. In the first place, he has misapplied
               the assets of his companies for his own benefit, but in doing
               that he was neither concealing nor evading any legal
               obligation owed to his wife. Nor, more generally, was he
               concealing or evading the law relating to the distribution of
               assets of a marriage upon its dissolution. It cannot follow that
               the court should disregard the legal personality of the
               companies with the same insouciance as he did. Secondly, the
               husband has made use of the opacity of the Petrodel Group's
               corporate structure to deny being its owner. But that, as the
              judge pointed out at para 219 "is simply [the] husband giving
              false evidence." It may engage what I have called the
               concealment principle, but that simply means that the court
               must ascertain the truth that he has concealed, as it has done.
               The problem in the present case is that the legal interest in the
              properties is vested in the companies and not in the husband.
               They were vested in the companies long before the marriage
               broke up. Whatever the husband's reasons for organising
               things in that way, there is no evidence that he was seeking to
               avoid any obligation which is relevant in these proceedings.
               The judge found that his purpose was "wealth protection and
               the avoidance of tax". It follows that the piercing of the
               corporate veil cannot be justified in this case by reference to
               any general principle of law.”

57.    The facts of the present case can be usefully contrasted to those of in Brest set out
       above. I am satisfied that, in the present case, H is acting with real impropriety and
       deliberately seeking to evade his legal obligations to W by employing the devices of
       Avenger and Straight to put legal obstacles in the way of enforcement of the
       Judgment by her against him. Accordingly, in my judgment, the ‘evasion’ principle
       applies and it is appropriate to piece the ‘corporate veil’ in this case and I do so.


                                            14 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 47 of 90

MR JUSTICE HADDON-CAVE                                                Akhmedova v Akhmedov and ors
Approved Judgment



Conflicts of law question

58.    I turn to consider the conflicts of law question as to the applicable law to a case of
       piercing the ‘corporate veil’. W submits that the appropriate law is the lex fori, i.e.
       English law.

59.    A choice of law question arises in cases which concern the piercing of the veil of a
       foreign incorporated company. As Lord Neuberger of Abbotsbury PSC explained in
       VTB Capital pic v Nutritek International Corp [2013] 2 AC 337, at [131]:

               u[T]hat question is whether the proper law governing the
              piercing of the corporate veil is the lex incorporationis, the lex
              fori, or some other law (for example, the lex contractus, where
               the issue concerns who is considered to be party to a contract
               entered into by the company in question). The ultimate
               conclusion may be that there is no room for a single choice of
               law rule to govern the issue... However, given that it has been
               common ground throughout these proceedings that the issue is
               to be resolved pursuant to English law, it is inappropriate to
               say more about this issue”.

60.    In Excalibur Ventures LLC v Texas Keystone Inc [2013] EWHC 2767 (Comm), at
       paragraphs [1136] - [1145] Christopher Clarke LJ decided that the lex incorporationis
       should apply to the question whether the ‘puppeteer’ of a company should be held
       liable for that company’s breach of contract. However, Excalibur would appear to
       involve the ‘concealment principle’ (i.e. the question whether the ‘corporate veil’
       could be ‘lifted’) as opposed to the ‘evasion principle’ (i.e. the question whether the
       ‘corporate veil’ could be ‘pierced’). It is noteworthy that Prest was not referred to in
       Excalibur.

61.    There would appear to be no authority determining the question of the proper law in
       relation to a claim based on the ‘evasion’ principle. In my judgment, a principled
       analysis to this question includes the following considerations. First, a consideration
       of the legal nature of the ‘evasion’ principle. In my view, the ‘evasion’ principle is
       clearly remedial in nature. It aims to prevent dishonest attempts to evade
       enforcement. The ‘evasion’ principle was developed to respond to dishonest attempts
       to evade enforcement of a subsisting obligation or liability by the stratagem of the
       interposition of a company or legal entity to thwart enforcement. Second, the well
       established general rule is that questions as to mode and method of enforcement and
       available remedies are for the lex fori: “As a matter of English common law, the
       nature of the remedy is a matter ofprocedure to be determined by the lex fori” (Dicey,
       Morris & Collins on Conflict of Laws, 15th Edn, 7-011). Third, there are sound
       reasons of common-sense and policy as to why the general lex fori rule should apply
       to cases concerning the ‘evasion’ principle. The Court should be astute not to aid
       evasion. To apply the lex incorporationis in relation to the ‘evasion’ principle would
       be to do the international fraudster’s job for him: it would permit enforcement to be
       subverted simply by the use of corporate structures in jurisdictions with no such
       exceptions to the ‘veil’ of incorporation.




                                            15 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 48 of 90

MR JUSTICE HADDON-CAVE                                                  Akhmedova v Akhmedov and ors
Approved Judgment



Reasons for piercing Straight’s ‘corporate veil ’

62.    In summary, in my view, the following circumstances justify an order piercing the
       ‘corporate veil’ so as to make Straight directly liable on the Judgment against H.

63.    First, it is clear that, when M.V. “Luna” was transferred to Straight, both the legal
       owner (Qubo 2) and the true beneficial owner (H) were under an existing legal
       liability not to do so pursuant to the Judgment and violated their legal obligations by
       doing so.

64.    Second, it is clear from the evidence that Straight was incorporated deliberately to
       make enforcement of the Judgment against Qubo 2 (and H) more difficult by the
       interposition of a ‘fresh’ corporate entity, against which Judgment had not been
       entered. Indeed, given the circumstances in which Straight was created and
       interposed, the only sensible inference is that the sole purpose of the incorporation of
       Straight and the transfer to it of M.V. “Luna” was to evade enforcement of the
       Judgment. Straight’s entire raison d’etre was evasion of the subsisting Judgment.

65.    Third, I am satisfied that the making of an order piercing the ‘corporate veil’ is clearly
       necessary in the interests of justice. This Court’s Order and Judgment must be taken
       to the DIFC to be enforced. It is not possible to determine at this stage whether the
       more conventional remedies W seeks against Straight will be recognised and given
       effect in the DIFC. It is quite possible that the only order that the DIFC Courts will
       recognise and enforce is an order of this Court based on a finding that H has used
       Straight in a dishonest fashion so as to evade enforcement of the Judgment. There is,
       conversely, a possibility that if no such Order is made, W’s efforts to enforce the
       Judgment in Dubai could fail altogether.

66.    For these reasons, in my judgment, the test for piercing the ‘corporate veil’ set out in
       Prest is clearly satisfied in the present case and the interests of justice require the
       making of such an order in this case.

Submission ofAvenger and Straight to the jurisdiction

67.    I am satisfied, as presaged above, that Avenger and Straight can be said, parasitically,
       to have submitted to the Court’s jurisdiction. The reasoning is the same as that in the
       case of Qubo 1 and Qubo 2, namely H had fully and voluntarily submitted to the
       jurisdiction and participated in the proceedings until the month of the trial. Avenger
       and Straight are mere ‘ciphers’ of H, being at the very least bare trustees for H. An
       order against a trustee (a fortiori a bare trustee) binds the beneficiary and vice versa
       on grounds of privity (see Gleeson v J Wippell & Co [1977] 1 WLR 510 at pp. SMC
       & ff). H’s earlier submission to this court binds Avenger and Straight, even if they
       have purported not to submit. I make appropriate declarations accordingly to this
       effect.

68.    It should be noted that W (rightly) does not presently seek an order piercing the
       ‘corporate veil’ in respect of Avenger because the other, more conventional relief
       sought against Avenger is likely to be sufficient to secure Third Party Debt Orders in
       the Isle of Man against it (although W reserves the right to apply in due course to do
       so should that become necessary).




                                             16 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 49 of 90

MR JUSTICE HADDON-CAVE                                                 Akhmedova v Akhmedov and ors
Approved Judgment



(3)    Transfer order under s. 24d¥a~) MCA 1973

69.    Part II of the MCA 1973 confers wide powers on the court to order ancillary relief in
       matrimonial proceedings. Section 23 provides for periodical and lump sum payments
       to a spouse or for the benefit of children of the marriage. Under section 24(1 )(a), the
       court may order that:

               “a party to the marriage shall transfer to the other party... such
              property as may be so specified, being property to which the
              first-mentioned party is entitled, either in possession or
               reversion’’’

       Section 25 provides for a number of matters to which the court must in
       particular have regard in making such orders, including:

              “[the] income, earning capacity, property and other financial
              resources which each of the parties to the marriage has or is
              likely to have in the foreseeable future”

70.    As Lady Hale explained in Prest {supra) at [84], when agreeing with Lord Sumption
       that the properties in question were held by the Respondent companies on trust for the
       husband:

              “84 I agree that this appeal should succeed, on the basis that
              the properties in question were held by the respondent
              companies on trust for the husband. As he is beneficially
              entitled to them, they fall within the scope of the court's power
              to make transfer of property orders under section 24(l)(a) of
              the Matrimonial Causes Act 1973 . It also means that the court
              has power to order that the companies, as bare trustees,
              transfer these properties to the wife. ”

71.    I have held and declared that Straight holds M.V. “Luna” absolutely for H (see
       above). It is, therefore, open to this Court to transfer M.V. “Luna” into W’s name
       under s. 24(1 )(a) MCA 1973 (“the Transfer Order”) and order that all necessary steps
       be taken by H and Straight to vest M.V. “Luna” in W’s name. For the reasons
       outlined above, in my judgment, this is a paradigm case for such an order to be made
       and I so order.

72.    W undertakes that, to the extent that she is able to realise M.V. “Luna” following such
       transfer, she will give full credit for all proceeds of sale against the lump sum order
       made in her favour (i.e. £350 million before interest and costs). I accept this
       undertaking.

(4)    Section 423 Applications and s. 37 MCA 1973 applications

73.    The Court has already made orders under sections 423-425 of the IA 1986 setting
       aside and making payment orders in respect of (i) the transfer of H’s interest in
       Avenger to the Bermuda discretionary trust and (ii) the purported transfer of the
       modem art collection and Color’s cash to Qubo 1 and/or Qubo 2 (see paragraphs 92-
       107 of the Judgment).



                                             17 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 50 of 90

MR JUSTICE HADDON-CAVE                                                   Akhmedova v Akhmedov and ors
Approved Judgment



74.    W now seeks further relief under sections 423^-25 IA 1986 and/or section 37 MCA
       1973 in respect of two other transactions: (i) the payment by H to Avenger of
       €260,000,000; and (ii) the transfer of M.V. “Luna” by Qubo 2 to Straight.

Section 37MCA 1973

75.    The principles applicable in respect of section 37 MCA 1973 are out in the Judgment
       at paragraphs 96-97 and do not require repetition.

76.    The current application, in respect of the payment by H to Avenger of €260 million, is
       outside the relevant 3-year statutory period which creates the presumption that
       dispositions within this period fall to be set aside. However, I am satisfied that
       disposition should be set aside on the facts under section 37 for the same reasons as it
       is impugned under s. 423 IA 1986 (see further below).

77.    The relevant analysis is as follows. The statutory presumption under section 37 MCA
       1973 does apply in respect of the disposition of M.V. “Luna” from Qubo 2 to Straight.
       This is because this disposition took place on 8th March 2017, i.e. within a year of the
       issuance of the present application. Section 37 requires the reviewable disposition to
       have been made by a party to the marriage. I found and held in paragraph 7 of my
       supplemental judgment dated 20th December 2016 that Qubo 2 was the ‘cipher’ or
       alter ego of H. Thus, the disposition of M.V. “Luna” to Straight, though purportedly
       by Qubo 2, was in fact made by H. Since this disposition was made within the last
       three years, there is a rebuttable presumption that it falls to be set aside. H has not
       appeared nor served any evidence rebutting this presumption. Accordingly, an order
       under section 37 MCA 1973 should be made. I declare for the same reasons that the
       disposition of M.V. “Luna” by Qubo 2 to Straight was void ab initio {c.f Judgment,
       paragraph 97).

Section 423 IA 1986

78.    The general principles pursuant to which the court exercises its jurisdiction under
       section 423-425 IA 1986 are set out in my Judgment at paragraphs 102-107 and it is
       not necessary to rehearse them again here (see also Sales J in 4Eng Ltd v Harper
       [2010] BCC 746, at paragraphs [9] - [16]). When determining whether a relevant
       purpose exists, it need not be established that the purpose was the sole or a dominant
       purpose; it is sufficient if the relevant purpose is a “real substantial purpose” of the
       transaction (see IRC v Hashmi [2002] 2 BCLC 489, [25], per Arden LJ). So long as a
       sufficient connection to the jurisdiction is shown so as to make it “just and proper to
       make the order against [the transferee] despite the foreign element”, it is well
       established that s.423 may be given extra-territorial effect: see Erste Group Bank AG,
       London Branch v JSC 'VMZ Red October’ [2015] 1 CLC 706, [116], and the cases
       cited therein. In my judgment, sufficient connection is established in this case by the
       fact that the transfers were deliberately effected to evade an English claim brought by
       the spouse of the transferor, who was resident in England.

Application ofprinciples

79.    In my judgment, applying these principles to the facts of the present case, the requisite
       conditions for the exercise of the court’s statutory jurisdiction are clearly fulfilled for
       the following reasons. First, I am satisfied that the relevant transactions were for nil


                                             18 of 21
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 51 of 90

MR JUSTICE HADDON-CAVE                                                  Akhmedova v Akhmedov and ors
Approved Judgment



         consideration: Avenger and Straight are both ‘ciphers’ for H with no independent
         commercial existence of their own. Despite his ongoing duty of full and frank
         disclosure (under e.g. Jenkins v Livesey [1985] AC 424), H has disclosed no assets of
         these entities which could have enabled them to give full consideration for a transfer
         by H to Avenger by H of €260,000,000, or by H to Straight of a vessel worth
         $487,278,000 (on 2017 insurance values). Second, I am satisfied that the real
         substantial purpose of the transactions was to place assets beyond the reach of W’s
         claims, as part of what I have already referred to as the “wider pattern of conduct by
         H designed to put his assets out of the reach ofW” (see Judgment, paragraph 100 and
         the findings at paragraphs 19-20 that H’s conduct has been “seriously iniquitous”
         and that he has displayed a “naked determination to hinder or prevent the
         enforcement of W’s claim”). Third, I am satisfied that neither transaction served any
         genuine commercial purpose. Both transactions were between entities that are known
         corporate ‘ciphers’ of H. It is clear that, in each case, H was on both sides of the
         transaction. Both transactions were undertaken in the shadow and wake of W’s
         substantial ancillary relief claims against H. In the case of the Avenger transaction,
         this was done after it became clear that there was no prospect of the marriage being
         revived. In the case of the Straight transaction this was after there was a substantial
         money judgment against Qubo 2 and H. In summary, I am satisfied that these
         transactions form part of H’s continuing deliberate and dishonest campaign to avoid
         his liabilities under the Judgment.

Relief

80.      I am satisfied that robust and immediate relief is required in this case for the
         following reasons. First, the transactions form part of H’s continuing campaign to
         defeat W by concealing his assets in a web of offshore companies; and, as such, the
         court should fashion the fullest possible remedy to combat H’s dishonest conduct (cf.
         Sales J in 4Eng). Second, the relief and remedy should be fashioned in light of the
         facts ‘on the ground’ and in a manner that gives the best prospects of protecting W’s
         position as a creditor; and in practice, that means directing the orders against Avenger
         and Straight as the transferees. Third, the Court should seek to make practical orders
         that stand the best prospect of being recognised and enforced in the jurisdictions in
         which it is intended to seek enforcement: namely, Isle of Man and DIFC and Dubai.

81.      In these circumstances, I am satisfied that the same or similar considerations and
         orders are appropriate as the Court made in relation to Qubo 1 and Qubo 2, i.e.
         declaring the transactions void under s. 37 MCA 1973 and setting them aside under
         s.425(l)(a) and making orders pursuant to s.425(l)(d) “[requiring] any person to pay
         to any other person in respect of benefits received from the debtor such sums as the
         court may direct’.

82.      Accordingly, in default of the above Transfer Order being satisfied within 7 days, I
         make the following orders:

         (1)    In respect of Avenger, an order that it pay W the sterling equivalent of
                €260,000,000; and




                                              19 of 21
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 52 of 90

MR JUSTICE HADDON-CAVE                                                Akhmedova v Akhmedov and ors
Approved Judgment



       (2)    In respect of Straight, an order that Straight pay W the full value of the lump
              sum award against H up to the current value of the asset (namely, the current
              insurance value of M.V. “Luna” of $487,278,000) on the basis that the value
              of the asset placed beyond W’s reach is greater than the total value of her
              claim.

83.    To avoid any risk of double recovery, I order that Avenger and Straight’s payment
       obligations are to be joint and several with those of the existing obligations under the
       Judgment. In this way, execution against Avenger or Straight would reduce pro tanto
       the Judgment debt, and vice versa.

84.    I am satisfied that these direct payment orders will be efficacious and assist
       enforcement of the Judgment by enabling W (i) to seek registration of a liquidated
       money judgment against Avenger in the Isle of Man; (ii) to seek Third Party Debt
       Orders in order to execute Judgment against Avenger’s alleged rights against
       Carolina; and (iii) to seek enforcement of a liquidated money judgment against
       Straight in DIFC, which would improve the prospects of maintaining the DIFC
       freezing injunction and, ultimately, of executing the Judgment against M.V. “Luna”.

(5)   Extension of post-judgment freezing injunction to Avenger/Straight

85.    W also seeks the extension of the post-judgment freezing injunction made in
       December 2016.

86.    I am satisfied that, both because of and notwithstanding H’s history of hitherto
       disobedience of English Court Orders, it would be appropriate to extend the freezing
       injunction to cover also his ‘ciphers’, Avenger and Straight. An extension may
       encourage and enable other Courts around the world with control of H’s assets to
       assist this Court in enforcement as a matter of comity as the DIFC has done.
       Accordingly, I so order.

CONCLUSION

87.    In conclusion, for the above reasons, I grant W’s application for relief and make the
       Orders set out in the Order signed by me on 21st March 2018.




                                            20 of 21
                         Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 53 of 90



MR JUSTICE HADDON-CAVE                                                                                                  Akhmedova v Akhmedov and ors
Approved Judgment




                               M.V. "Luna" transferred on   M.V. "Luna" transferred 1/12/16        M.V. "Luna" transferred on 8/3/17.
                               30/11/16 - day 2 of trial                                           Straight director = Counselor I rust Reg =
                                                            Qubo 2 director = Walpart Trust Reg.   same directors as Walpart Trust
21 of21                                                     Walpart Trust directors = same as
                                                            Counselor Trust
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 54 of 90




                        EXHIBIT 6
   Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 55 of 90




                                                                                             Y.CO
INVOICE
Invoice no.    2014002137
Client ref.    Luna
Issue date     30/12/14
Issued at.     MONACO


To:            Avenger Assets Corp.
               50th and Aquilino De La Guardia Streets
               Plaza Banco General
               Panama
               Panama
Official no:   737970
Reg:           Certificate of Registry, Cayman Islands


TVA VAT no.


Reference:     Luna - Monthly Management Fees - Jan 2015

                                               Description                                                          Cost (USD)
Monthly Management Fees                                                                                                18,000.00
                                                                                                           Total:      18,000.00



Supply of services is outside the scope of VAT by virtue
of European Union Directive 2008/8/CE
La prestation de service n'est pas soumise a TVA en vertu
de la Directive 2008/8/CE du Conseil de I'Union
Europeenne.




Payable upon receipt to:


Bank:
Bank Address:             11 boulevard Albert 1er
Account Name:             YCO SAM
IBAN:
Swift Code:




        9 AVENUE J.F.KENNEDY MONACO MC 98 000+377 93 50 12 12 | EXPERIENCE@YCOYACHT.COM         WWW.YCOYACHT.COM
                SOCIETE ANONYME MONEGASQUE AU CAPITAL DE 150.0006 - RCI 06 S 04454 - TVA FR 42 000071984
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 56 of 90




                        EXHIBIT 7
           Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 57 of 90




Noya, Sandra

From:                              Captain M/Y Luna <captain@my-luna.com>
Sent:                              Monday, February 20, 2017 10:09 AM
To:                                Russell Stockil | Y.CO
Cc:                                ILuna; Michaela Svecova | Y.CO; ITechnical
Subject:                           RE: M/Y Luna - internal ISM/ISPS audits & technical inspection between 06th and 10th
                                   March 2017


Dear Russell,

Just to confirm our most recent conversation. Temur has requested the upcoming Audits and technical inspections
postponed until "after 30th March"

It is likely Luna will still be in Miami until end of March (with the family onboard) but hopefully we can do the required
Audits prior to us departing from here.
I will keep you updated on our movements and let you know if the situation changes.

Best regards,
Lui


From: Russell Stockil | Y.CO [mailto:rs@y.co]
Sent: 20 Fe brua ry 2017 09:37
To: Captain ) M.Y. Luna <captain@my-luna.com>
Cc: ILuna <Luna@y.co>; Michaela Svecova | Y.CO <ms@v.co>; ITechnical <technical@y.co>
Subject: RE: M/Y Luna - internal ISM/ISPS audits & technical inspection between 06th and 10th March 2017

Dear Lui,

We are in the process of firming up travel arrangements for this audit and technical inspection. The current plan as
follows:

Michaela onboard Wednesday 8th March for ISM/ISPS internal audit
Patrick onboard Tuesday and Wednesday (7ttV8th) for Technical Inspection

Patrick is planning to share costs as he has another vessel to visit in the area. Approx break down as follows:

Michaela - Flights €3 540.00, hotel €400, transport €100
Patrick - Flights €1 770.00, hotel €600, transport €100

Making the approximate total €6 500.00

We will need to confirm flights today in order to get these rates and will need your approval to do so. Fares are
refundable/changeable as per breakdown below.

Please advise if we can go ahead and firm up,

Best regards

Russell




                                                              i

                                                                                                                YCOINC0004
         Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 58 of 90




FLIGHT      LX 563    SWISS INTERNATIONAL AIR LINES           MON 06 MARCH 2017

DEPARTURE: NICE, FR (COTE D AZUR) , TERMINAL 1 - AEROGARE 1          06 MAR 10:40
ARRIVAL:   ZURICH, CH (ZURICH AIRPORT)                               06 MAR 12:00
           FLIGHT BOOKING REF: LX/37XFFX
           RESERVATION CONFIRMED, BUSINESS (Z)                    DURATION: 01:20

            BAGGAGE ALLOWANCE:        2PC
            MEAL:                     MEAL
NON STOP    NICE TO ZURICH
            EQUIPMENT:                AIRBUS INDUSTRIE A320-100/200

FLIGHT      LX 064 - SWISS INTERNATIONAL AIR LINES            MON 06 MARCH 2017

DEPARTURE: ZURICH, CH (ZURICH AIRPORT)                               06 MAR 13:15
ARRIVAL:   MIAMI, FL (MIAMI INTL)                                    06 MAR 18:00
           FLIGHT BOOKING REF: LX/37XFFX
           RESERVATION CONFIRMED, BUSINESS (Z)                    DURATION: 10:45

            BAGGAGE ALLOWANCE:        2PC
            MEAL:                     SNACK/MEAL
NON STOP    ZURICH TO MIAMI, FL
            EQUIPMENT:                AIRBUS INDUSTRIE A330-300



FLIGHT      LX 065 - SWISS INTERNATIONAL AIR LINES            THU 09 MARCH 2017

DEPARTURE: MIAMI, FL (MIAMI INTL)                                    09 MAR 19:50
ARRIVAL:   ZURICH, CH (ZURICH AIRPORT)                               10 MAR 11:00
           FLIGHT BOOKING REF: LX/37XFFX
           RESERVATION CONFIRMED, BUSINESS (Z)                    DURATION: 09:10

            MEAL:                     BREAKFAST/MEAL
NON STOP    MIAMI, FL TO ZURICH
            EQUIPMENT:                AIRBUS INDUSTRIE A330-300

FLIGHT      LX 568 - SWISS INTERNATIONAL AIR LINES            FRI 10 MARCH 2017
            OPERATED BY: SWISS GLOBAL AIR LINES

DEPARTURE: ZURICH, CH (ZURICH AIRPORT)                               10 MAR 12:50
ARRIVAL:   NICE, FR (COTE D AZUR) , TERMINAL 1 - AEROGARE 1          10 MAR 14:05
           FLIGHT BOOKING REF: LX/37XFFX
           RESERVATION CONFIRMED, BUSINESS (Z)                    DURATION: 01:15

            MEAL:                     MEAL
NON STOP    ZURICH TO NICE
            AIRCRAFT OWNER:           SWISS INTERNATIONAL AIR LINES, LX
            EQUIPMENT:                AVRO RJ100 AVROLINER


GENERAL INFORMATION

PUBLISHED FARE ON SWISS :EUR 3540
CHANGES PERMITTED WITH EUR250 PLUS ANY FARE DIFFERENCE
REFUNDABLE BEFORE DEPARTURE WITH EUR 250



RUSSELL STOCKIL .
DirectorYacht Compliance
                                               2
             Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 59 of 90




m. +33 625 005 825


Lui Anphin | Captain




                    UNA
MOB:   +44 7990 002 842
GSM:   +44 7721 239 983
VSat   +1 954 672 3810
VSat   +1 954 672 3811
FAX:   +33 489 330 218


Tlie mlbrmmion contained in tin's e-mail or in any attachments is confidential and is intended solely Corllie named addressee only. Access to this e-mail by anyone else is
unauthorised. liyou are not the intended recipient, please notify M.Y. lama immediately by returning this email to sender. Do not read, use or disseminate the iuthnnation.
Opinions expressed in this e-mail are those of the sender and not necessarily the company. Although an active anti-virus policy is operated, the company accepts no liability for
any damage caused by any virus transmitted by this email, including any attachments.




From: Patrick Renar | Y.CO
Sent: 20 February 2017 09:29
To: Captain M/Y Luna; Chief Engineer M/Y Luna
Cc: Chief Officer 1 M/Y Luna; ILuna; Michaela Svecova | Y.CO; ITechnical; Julie Thibault | Y.CO; Aneta Sepiotek | Y.CO
Subject: RE: M/Y Luna - internal ISM/ISPS audits & technical inspection between 06th and 10th March 2017

Hi Lui,

Thanks for the heads up.

1 wasn’t anticipating any owner/guest to be on board during the Technical Inspection. Never done this before and
not something 1 would recommend doing but speaking to Russel I understand that this situation could last for a long
time. In this situation I will have to be guided by the vessel what we can do during the inspection. The list below
should provide you with what we would like to do if possible. Whatever remains outstanding or not seen/tested will
be recorded appropriately in the Technical Report.

Kind regards


PATRICK RENAR
Technical Manager

m. +33 646 739 725

From: Captain | M.Y. Luna l’mailto:c3ptain(5>mv-luna.com1
Sent: 19 February 2017 02:00
To: Patrick Renar | Y.CO <pmr(5)v.co>; Chief Engineer M/Y Luna <chiefengineer(5)mv-iuna.com>
Cc: Chief Officer 1 M/Y Luna <chiefofficer(5>rnv-luna.com>: ILuna <Luna(5>v.co>: Michaela Svecova | Y.CO <ms(ay.co>;
ITechnical <technicalPv.co>: Julie Thibault | Y.CO <iut(5>v.co>; Aneta Sepiotek | Y.CO <as(a)v.co>
Subject: RE: M/Y Luna - internal ISM/iSPS audits & technical inspection between 06th and 10th March 2017

 Hi Patrick,

                                                                                          3

                                                                                                                                                                  YCO INC0006
        Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 60 of 90




Just to give you the heads up on what to expect:

We have the family living onboard Luna since 17th December 2016. They do not normally accept any reason for
disturbance or any accept inconveniency due to technical matters, inspections and the like. The principal is very
sensitive to noise and Madam has just given birth to a baby daughter.

The principal likes his privacy and do normally not want to see any crew or unfamiliar faces around him.

Testing of equipment, black-out test, ship's emergency signals testing, crew drills etc. is possible with the principal's
consent.

Crew are working in three shifts 24/7 to provide the expected service to the family-and we have done since 17th
December. Our priority is to service the family so you might want to allow more time for your technical inspections.

Once I have received confirmation from the principal for your visit, I will confirm preferred location and dates for your
attendance.
Anything we can prepare - please let us know.

Look forward to seeing you soon.

Best regards,
Lui



From: Patrick Renar | Y.CO fmailto:pmr(5>v.coi
Sent: 17 February 2017 08:26
To: Captain | M.Y. Luna <captain(g>mv-luna.com>: Chief Engineer | M.Y. Luna <chiefengineer(5)mv-luna.com>
Cc: Chief Officer | M.Y. Luna <chiefofficer(5>mv-lunaxom>: !Luna <Luna(ay.co>: Michaela Svecova | Y.CO <ms(a>v.co>;
ITechnical <technical(5>y.co>; Julie Thibault | Y.CO <iut(5>v.co>; Aneta Sepiotek | Y.CO <as(5)y.co>
Subject: RE: M/Y Luna - internal ISM/ISPS audits & technical inspection between 06th and 10th March 2017

Hi Lui, James

The plan at the moment is that I will be joining Michaela for the Technical Inspection. Our format of doing these
inspections have changed and Aneta will contactthe Chief Engineer and request some information from you.

Just to give you the heads up on what to expect:

s   Ideally the yacht should be fully operational and be ready as you would for a Class and Flag Survey
"   Pis try and limit the number of contractors on board to minimize the potential for disruptions. We only come on
    board one to two days a year and we really need the time to conduct a meaning full inspection

Inspection Items:
   Bridge, externa! decks and equipment
a All technical and machinery spaces, including tender garages etc
b Galley, pantry and laundry spaces
    Refrigeration and storage spaces
   Some crew areas
s Dead ship condition - testing of emergency lights, water tight doors, fire doors, fire dampers
s Testing of equipment such as: Generators, Emergency generator, OWS, rescue cranes, rescue boat
s Testing of systems such as bilge and fire system, main and emergency pumps, steering main and emergency
« Inspection of cranes and lifting appliances
                                                               4

                                                                                                                 YCOINC0007
         Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 61 of 90



-   Inspection of water makers, AC system and refrigeration system
s   Testing of Quick Closing Valves, fire alarms

Documentation, Certification:
is Type approval Certificates OWS, 15ppm, Sewage Treatment plant
» Oily record book, Bunker notes etc
® Critical equipment list
» Outstanding Defect Reports (if any)
3a Lifting appliances and loose gear

We are planning an in-depth review of your Planned Maintenance System -:
® Component structure and completeness
£ ■ Maintenance task completeness
s History records and history recording
® Inventory records and spare parts



Kind regards



PATRICK RENAR
Technical Manager

m. +33 646 739 725

From: Julie Thibault | Y.CO
Sent: 16 February 2017 10:51
To: Captain M/Y Luna <captain(5)mv-luna.com> -
Cc: Chief Officer 1 M/Y Luna <chiefofficer(5)mv-luna.com>; Chief Engineer M/Y Luna <chiefengineer(5>mv--luna.com>:
iLuna <Lun3(g>y.co>; Michaela Svecova | Y.CO <ms(g)v.co>: iTechnical <technical(q)v.co>
Subject: M/Y Luna - internal ISM/ISPS audits & technical inspection between 06th and 10th March 2017

Dear Lui,

Further to discussion with Russell regarding the coming internal audit and technical inspection to be held between
the 06th and 10th March 2017 (dates TBC) in Miami, please find attached:

    »    ISM audit checklist in preparation for this coming ISM audit
    is   ISPS audit checklist in preparation for this coming ISM audit
    a    Internal ISM audit report from last year -10th March 2016
    £    Internal ISPS audit report from last year - 10th March 2016
    «    Technical inspection report from last year - 10th March 2016

Michaela, ric, will carry out the internal ISM/ISPS audit.

Regarding the technical inspection, our technical team will come back to you for the preparation of the inspection
since the layout & reporting system of the inspection has changed. Person attending wiil also be advised in due
time.

Should you have any question in the meantime, please let us know.

Kind regards,


                                                             5
                                                                                                          YCOINC0008
             Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 62 of 90



Julie


JULIE THIBAULT
Co-Lead Operations

m. +33 613 697 195


Lui Anphin | Captain




OuNA

MOB:    +44 7990 002 842
GSM:    +44 7721 239 988
VSal:   +1 954 672 3810
VSat:   +1 954 672 3811
FAX:    +33 489 830 218


The information contained in tin's e-mail or in any attachments is confidential and is intended solely for the named addressee only. Access to this e-mail by anyone else is
unauthorised. If you are not the intended recipient, please notify M.Y. Luna immediately by returning this email to sender. Do not read, use or disseminate the information.
Opinions, expressed in this e-mail are those ofthe sender and not necessarily the company. Although an active anti-virus policy is operated, the company accepts no liability for
any damage caused by any vims transmitted by tin's email, including any attachments.




                                                                                          6
                                                                                                                                                                  YCOINC0009
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 63 of 90




                        EXHIBIT 8
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 64 of 90



                      Luna Crew IC Limited
    P O Box 287, Fourth Floor, West Wing, Trafalgar Court, Admiral Park, St Peter Port, Guernsey, GY1 3RL
                      Telephone: +44 (0) 1481 742240, Facsimile: +44 (0) 1481 740937




    Luna
    Avenger Assests Corp
    c/o YCO SAM
    9 Avenue President Kennedy J.F.K
    Monaco
    MC 98000

                                                    INVOICE

    INV NO: LUE0005

    Date: 22 January 2015

    Salaries - January 2015                                                                                 € 266,928.75

    Crew Medical Expenses                                                                                     € 4,853.20

    Crew Training and Certification                                                                           € 1,136.39

    Fixed monthly fee €120.00                                                                                   € 120.00

    Processing fee per payment - 52 @ €33.15                                                                  € 1,723.80

    Bank charges per payment - 52 @ €39.00                                                                    € 2,028.00

    Refund Bank charges re December 2014 salaries                                                              -€ 375.14

    Echosign charges December 2014 - 20 @ £1 (€1.3)                                                              € 26.00

                                                    EUR Total Amount Due:                                   € 276,441.00

    Payable to:       Account Number:
                      Account Name:                 Luna Crew IC Limited
                      Iban:                         GB17RBOS16202956503622
                      Bank:                         Royal Bank of Scotland
                                                    Guernsey Branch
                      Swift Code:                   RBOSGGSP
                      Reference:                    Please quote invoice number on your remittance
                     Terms:                         Payment due on receipt of invoice.
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 65 of 90




                        EXHIBIT 9
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 66 of 90




                                                            Equasis - Ship folder
eouasis                                                                          LUNA
              V                                                               imo: 1010222

•   Disclaimers
Neither Equasis nor its officers or employees shall be under any liability or responsibility whatsoever regarding the data displayed on
this site, including hyperlinks or printing. Whist Equasis will make every effort to provide accurate information, it does not rule out
the possibility of inadvertent omissions or inaccuracies.
Neither Equasis nor its officers or employees accept any responsibility and shall not be liable for any loss to any person caused by or
arising from any information displayed on this site.
Only factual information is displayed in Equasis. Information does not undergo any changes by Equasis. Special attention has been
paid to the accuracy of the data. Data is regularly updated in order to help ensure that information remains as reliable as possible. The
frequency of updates varies from provider to provider.
No part of the information contained in or from the Equasis website may be stored in a retrieval system, or transmitted in any form,
or by any means without prior permission in writing from Equasis.
The following actions are forbidden:
   • Bulk-downloading of data contained on the site ;
   • Use of downloaded data for financial gain ;
   • Use of a robot or similar remote device to download large batches of data.
The above list is not exhaustive, and it should be noted that Equasis continually monitors the activity on its website and if misuse is
detected, then the user's account can be locked without prior notice.



Ship informations

    • Ship particulars
                       Information                               Since

    IMO number:            1010222
    Name of ship :         LUNA                             (since
                                                            01/03/2010)
    Call sign :            V7NV8
    MMSI:                  538071095
    Gross tonnage :        5655                             (since
                                                            01/03/2010)
    DWT:                   1290
    Type of ship :         Houseboat                        (since
                                                            01/03/2010)
    Year of build:         2010
    Flag :                 Marshall Islands                 (since
                                                            01/08/2015)
    Status of ship :       In Service/Commission            (since
                                                            09/10/2018)
    Last update :          08/01/2019




                       Equasis - Ship folder - LUNA (imo:1010222) - Edition date 15/01/2019 - Page 1/5
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 67 of 90




• Management detail
 1MO              Role             Name of company                  Address              Date of
                                                                                         effect
5982930      Registered          STRAIGHT                 Care of YCO SAM,             since
             owner               ESTABLISHMENT            L'ALBU, 17, avenue Albert    04/05/2017
                                                          II, 98000 Monaco-Ville,
                                                          Monaco.
5073856      ISM Manager         YCOSAM                   LALBU, 17, avenue Albert     since
                                                          II, 98000 Monaco-Ville,      29/12/2015
                                                          Monaco.
5073856      Ship manager/       YCOSAM                   LALBU, 17, avenue Albert     during
             Commercial                                   II, 98000 Monaco-Ville,      10/2014
             manager                                      Monaco.



• Classification status
        Classification society           Date            Status                       Reason
                                       change
                                        status
Lloyd's Register (IACS)              since         Delivered
                                     31/03/2010
Other                                during        Not applicable
                                     05/2006



• Classification surveys
        Classification society           Date        Date next
                                        survey        survey

Lloyd's Register (IACS)               16/11/2014   15/11/2019



• P&l information
        Name of P&l insurer          v Recorded
                                          on
The Ship owners' Mutual P&I          28/03/2015
Association (Luxembourg)




                   Equasis - Ship folder- LUNA (imo:1010222) - Edition date 15/01/2019 - Page 2/5
  Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 68 of 90




Ship inspections

 • List of port state control
 PSC organisation    Authority    Port of inspection     Date of        Detention         Duration    Number of
                                                         report                            (days)    deficiencies

 Paris MoU          Greece        Kerkira (Corfu)      20/06/2014   N                 0              1

 Paris MoU          Canada        Montreal             16/06/2012   N                 0              4

 Paris MoU          Spain         Barcelona            14/04/2011   N                 0




                Equasis - Ship folder - LUNA (imo:1010222) - Edition date 15/01/2019 - Page 3/5
  Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 69 of 90




Ship history

 • Current and former name(s)
       Name of ship              Date of          Source
                                 effect
 LUNA                          since          IHS
                               01/03/2010     Maritime



 • Current and former flag(s)
            Flag                 Date of          Source
                                 effect
 Marshall Islands              since          IHS
                               01/08/2015     Maritime
 Cayman Islands                since          IHS
                               01/12/2014     Maritime
 United Kingdom                since          IHS
                               01/05/2014     Maritime
 Bermuda                       since          IHS
                               01/03/2010     Maritime
 Germany                       since          IHS
                               01/03/2010     Maritime
 Bermuda                       since          IHS
                               01/11/2009     Maritime



 • Current and former classification
 status
   Classification' society       Date of       Sources
                                 survey

 Lloyd's Register (IACS)       16/11/2014     Lloyd's
                                              Register
 Lloyd's Register (IACS)       31/03/2010     Lloyd's
                                              Register



 • Company
         Company                       Role                Date of   Sources
                                                           effect
 STRAIGHT                     Registered owner        since
 ESTABLISHMENT                                        04/05/2017
 QUB0 2                       Registered owner        since
 ESTABLISHMENT                                        02/12/2016
 STERN MANAGEMENT              Registered owner       since
 CORP                                                 01/12/2016




                    Equasis - Ship folder- LUNA (imo:1010222) - Edition date 15/01/2019 - Page 4/5
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 70 of 90




• Company
      Company                  Role            Date of      Sources
                                               effect
YCOSAM                  ISM Manager          since
                                             29/12/2015

AVENGER ASSETS          Registered owner     during
CORE                                         12/2014

YCO SAM                 Ship manager/        during
                        Commercial           10/2014
                        manager
WATKINS                 ISM Manager          since
SUPERYACHTS LTD                              28/03/2014

TIFFANY LTD             Registered owner     since
                                             28/03/2014

WATKINS                 Ship manager/        since
SUPERYACHTS LTD         Commercial           28/03/2014
                        manager
BLUE OCEAN              Ship manager/        since
MANAGEMENT LTD          Commercial           31/03/2010
                        manager
NICOL INVESTMENTS       Registered owner     since
LTD                                          31/03/2010

BLUE OCEAN              ISM Manager          since
MANAGEMENT LTD                               31/03/2010




              Equasis - Ship folder- LUNA (imo:1010222) - Edition date 15/01/2019 - Page 5/5
      Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 71 of 90




                                                            Equasis - Ship folder
eouasls                                                           DUMA
              V                                                               imo: 8317605

•   Disclaimers
Neither Equasis nor its officers or employees shall be under any liability or responsibility whatsoever regarding the data displayed on
this site, including hyperlinks or printing. Whist Equasis will make every effort to provide accurate information, it does not rule out
the possibility of inadvertent omissions or inaccuracies.
Neither Equasis nor its officers or employees accept any responsibility and shall not be liable for any loss to any person caused by or
arising from any information displayed on this site.
Only factual information is displayed in Equasis. Information does not undergo any changes by Equasis. Special attention has been
paid to the accuracy of the data. Data is regularly updated in order to help ensure that information remains as reliable as possible. The
frequency of updates varies from provider to provider.
No part of the information contained in or from the Equasis website may be stored in a retrieval system, or transmitted in any form,
or by any means without prior permission in writing from Equasis.
The following actions are forbidden:
   • Bulk-downloading of data contained on the site ;
   • Use of downloaded data for financial gain ;
   • Use of a robot or similar remote device to download large batches of data.
The above list is not exhaustive, and it should be noted that Equasis continually monitors the activity on its website and if misuse is
detected, then the user's account can be locked without prior notice.



Ship informations

    • Ship particulars
                       Information                               Since
    IMO number:            8317605
    Name of ship :         DUMA                             (since
                                                            01/11/1984)
    Call sign :            A6E3096
    MMSI:                  470937000
    Gross tonnage :        437                              (since
                                                            01/10/2005)
    DWT:                   203
    Type of ship :         Tug                              (since
                                                            01/11/1984)
    Year of build:         1984
    Flag:                  United Arab Emirates             (since
                                                            01/05/2007)
    Status of ship:        In Service/Commission           (since
                                                           21/11/1984)
    Last update :          23/11/2018




                      Equasis - Ship folder- DUMA (imo:8317605) - Edition date 15/01/2019 - Page 1/4
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 72 of 90




• Management detail
  IMO             Role             Name of company                       Address             Date of
                                                                                             effect v i
1064450      Ship manager/       MUBARAK MARINE                Hamriya Port, PO Box        before
             Commercial          LLC                           7220, Dubai, United Arab    03/2015
             manager                                           Emirates.
5434653      Registered          MIDDLE EAST MARINE            Care of Mubarak Marine      during
             owner               DMCCO                         LLC , Hamriya Port, PO      12/2009
                                                               Box 7220, Dubai, United
                                                               Arab Emirates.
9991001      ISM Manager         UNKNOWN                                                   since
                                                                                           01/11/1997



• Classification status
        Classification society            Date                Status                      Reason
                                        change
                                         status......
Lloyd's Register (IACS)               since             Reinstated
                                      01/02/2006
Other                                 during            Not applicable
                                      11/1984



• Classification surveys
        Classification society            Date          Date next
                                      ;; survey          survey
Lloyd's Register (IACS)               01/02/2016        31/01/2021
Lloyd's Register (IACS)               06/03/2014        05/03/2019
Lloyd's Register (IACS)               01/02/2014        01/02/2019



• P&l information
        Name of P&l insurer            Recorded
                                          i'll
The Ship owners' Mutual P&I           20/02/2016
Association (Luxembourg)




                   Equasis - Ship folder - DUMA (imo:8317605) - Edition date 15/01/2019 - Page 2/4
  Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 73 of 90




Ship history

 • Current and former name(s)
       Name of ship            Date of          Source
                               effect
 DUMA                        since           IHS
                             01/11/1984      Maritime



 • Current and former flag(s)
                               Date of '        Source
                               effect
 United Arab Emirates        since           IHS
                             01/05/2007      Maritime
 Comoros                     since           IHS
                             01/01/2006      Maritime



 • Current and former classification
 status
   Classification society      Date of          Sources
                               survey
 Lloyd's Register (IACS)     01/02/2016      Lloyd's
                                             Register
 Lloyd's Register (IACS)     06/03/2014      Lloyd's
                                             Register
 Lloyd's Register (IACS)     01/02/2014      Lloyd's
                                             Register
 Lloyd's Register (IACS)     30/08/2012      Lloyd's
                                             Register
 Lloyd's Register (IACS)     01/02/2011      Lloyd's
                                             Register



 • Company
         Company                     Role                Date of   Sources
                                                         effect
 MUBARAK MARINE              Ship manager/          before
 LLC                         Commercial             03/2015
                             manager
 MIDDLE EAST MARINE          Ship manager/          during
 DMCCO                       Commercial             12/2009
                             manager
 MIDDLE EAST MARINE          Registered owner       during
 DMCCO                                              12/2009




                  Equasis - Ship folder - DUMA (imo:8317605) - Edition date 15/01/2019 - Page 3/4
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 74 of 90



• Company
      Company                 Role           Date of      Sources
                                             effect
DUBAI SHIPBUILDING     Registered owner    since
                                           10/01/2006

MUBARAK MARINE         Ship manager/       since
LLC                    Commercial          10/01/2006
                       manager
DAMEN TRADING &        Ship manager/       during
CHARTERING             Commercial          02/2004
                       manager
DAMEN TRADING &        Registered owner    during
CHARTERING                                 02/2004

UNKNOWN                ISM Manager         since
                                           01/11/1997




            Equasis - Ship folder-DUMA (imo:8317605) - Edition date 15/01/2019 - Page 4/4
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 75 of 90




                       EXHIBIT 10
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 76 of 90

                                  Freezing Order



                    In the High Court of Justice
                    Family Division                          No: FD13D05340




Before Mr Justice HADDON-CAVE sitting in open court at the Central Criminal
Court of England and Wales, The Old Bailey, London EC4M 7EH

The Matrimonial Causes Act 1973

The Senior Courts Act 1981

THE MARRIAGE OF TATIANA MIKHAILOVNA AKHMEDOVA AND FARKHAD
TEIMUR OGLYAKHMEDOV

AFTER HEARING Henry Clayton counsel for the Applicant on 12 January 2017 and Dakis
Hagen QC and Andrew Holden counsel for the Applicant on 21 March 2018. None of the
Respondents appeared and none of them were represented.

FREEZING ORDER MADE BY THE HONOURABLE MR JUSTICE HADDON-
CAVE

TO (1) FARKHAD TEMUR OGLY AKHMEDOV of 17 Mirza Shafi Street, Old City,
Baku, Azerbaijan AZ1095; (2) WOODBLADE LIMITED of Patrician Chambers, 332
Agiou Andreou Street 3035, PO Box 545443, Limassol, Cyprus; (3) COTOR
INVESTMENT SA of Credicorp Bank, 26th floor, Nicanor de Obarrio Avenue, 50th
Street, Panama City, Republic of Panama; (4) QUBO 1 ESTABLISHMENT, c/o
Walpart Trust, Zollstrasse 2, 9490 Vaduz, Liechtenstein (5) QUBO 2
ESTABLISHMENT c/o Walpart Trust, Zollstrasse 2, 9490 Vaduz, Liechtensteim; (6)
AVENGER ASSETS CORPORATION c/o Anzola Robles & Associate, Credicorp Bank
Plaza, 26th floor, Nicanor De Obarrio Avenue, 50th Street, PO Box 0832-2325, Panama
City; (7) STRAIGHT ESTABLISHMENT c/o Counselor Trust Reg., Zollstrasse 2, 9490
Vaduz, Liechtenstein.

WARNING: IF YOU FARKHAD TEMUR OGLY AKHMEDOV, WOODBLADE
LIMITED, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT, QUBO 2
ESTABLISHMENT,   AVENGER    ASSETS  CORPORATION,   STRAIGHT
ESTABLISHMENT, DISOBEY THIS ORDER YOU MAY BE HELD TO BE IN
CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED OR HAVE YOUR
ASSETS SEIZED


ANY OTHER PERSON WHO KNOWS OF THIS ORDER AND DOES ANYTHING
WHICH HELPS OR PERMITS FARKHAD TEMUR OGLY AKHMEDOV,

                                    Page! of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 77 of 90

                                      Freezing Order


WOODBLADE LIMITED, COTOR INVESTMENT SA, QUBO 1 ESTABLISHMENT
QUBO 2 ESTABLISHMENT, AVENGER ASSETS CORPORATION AND/OR
STRAIGHT ESTABLISHMENTJTO BREACH THE TERMS OF THIS ORDER MAY
BE HELD TO BE IN CONTEMPT OF COURT AND MAY BE IMPRISONED, FINED
OR HAVE THEIR ASSETS SEIZED

The Parties
   1. The Applicant is Tatiana Mikhailovna Akhmedova.
      The First Respondent is Farkhad Temur Ogly Akhmedov.
      The Second Respondent is Woodblade Limited.
      The Third Respondent is Cotor Investment SA.
      The Fourth Respondent is Qubo 1 Establishment
      The Fifth Respondent is Qubo 2 Establishment
      The Sixth Respondent is Straight Establishment
      The Seventh Respondent is Avenger Assets Establishment

   2. Unless otherwise stated, a reference in this order to ‘the Respondent’ means all of the
      Respondents.

   3. This order is effective against any Respondent on whom it is served or who is given
      notice of it.

Definitions and interpretation

   4. A Respondent who is an individual who is ordered not to do something must not do it
      himself or in any other way. He must not do it through others acting on his behalf or
      on his instructions or with his encouragement.

   5. A Respondent which is not an individual which is ordered not to do something must
      not do it itself or by its directors, officers, partners, employees or agents or in any
      other way.

Recitals
   6. This freezing order is a further continuation of a freezing injunction made on notice
       against the Respondents Farkhad Teimur Ogly Akhmedov, Woodblade Limited, Cotor
       Investment SA, Qubo 1 Establishment and Qubo 2 Establishment on 20 December
       2016 12 January 2017 by Mr Justice Haddon-Cave and an extension of that order on
       notice against the Sixth Respondent Straight Establishment and the Seventh
       Respondent Avenger Assets Corporate each on the application of the Applicant
       Tatiana Mikhailovna Akhmedova.

   7. The original freezing order dated 20 December 2016 was made at the conclusion of a
      final hearing after the handing down of judgment on 15 December 2016 [2016]
      EWHC 3234 (Fam) on the Applicant’s claim for financial orders consequent upon the


                                        Page 2 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 78 of 90


                                      Freezing Order


      divorce between the Applicant and the Respondent. The Respondent had participated
      in the proceedings but he did not (in breach of court orders) appear personally, nor
      was he represented, at the final hearing.

   8. Despite having notice of this hearing and his right to attend, neither of the Sixth and
      Seventh Respondents, nor any other individual served with the freezing order, have
      has attended this hearing.

   9. The original freezing order was made in aid of the enforcement of the final order
      dated 20 December 2016 granting financial orders for lump sum, property transfer
      and costs in the Applicant’s favour.

   10. At the time of making this order the Respondent has not complied with any of the
       financial orders for lump sum, property transfer and costs. Accordingly, the Applicant
       seeks the continuation of the original freezing order until further order or payment of
       security for the sum due.

   11. The Respondent has the right to apply to the court to vary or discharge the order - see
       “The right to seek variation or discharge of this order” below.

Undertakings given to the court by the Applicant Tatiana Mikhailovna Akhmedova

   12. Anyone notified of this order shall be given a copy of it by the Applicant's legal
       representatives.

   13. The Applicant shall pay the reasonable costs of anyone other than the Respondent
       which have been incurred as a result of this order including the costs of finding out
       whether that person holds any of the Respondent's assets and if the court later finds
       that this order has caused such person loss, and decides that such person should be
       compensated for. that loss, the Applicant shall comply with any order the court may
       make.

   14. If this order ceases to have effect (for example, if the Respondent complies with his
       obligations under the final order dated 20 December 2016 granting financial orders
       for lump sum, property transfer and costs) the Applicant shall immediately take all
       reasonable steps to inform in writing anyone to whom he has given notice of this
       order, or who he has reasonable grounds for supposing may act upon this order, that it
       has ceased to have effect.




                                         Page 3 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 79 of 90


                                        Freezing Order


IT IS ORDERED THAT:

  15. Until further order of the court, the Respondent must not in any way remove, dispose
      of, deal with, charge or diminish the value of the following assets (whether they are in
      or outside England and Wales) namely:

         a.   11 pictures painted by the following artists and entitled:

              No.            Artist                         Painting Description
                1.    Klein, Yves          Untitled Blue Monochrome (IKB 271), 1960, mixed
                                           media, 50 by 50cm
                2.    Doig, Peter          Country-rock (wing-mirror),     1999, oil on canvas,
                                           194.9 by 270cm
                3.    Warhol, Andy         Nine Multi-coloured Marilyns (Reversal Series), 1979-
                                           86, acrylic and silkscreen ink on canvas, 138 by 106.1
                                           cm
               4.     Wesselmann, Tom      Bedroom Painting #49, 1983, oil on canvas, 66 by 40
                                           ysin

               5.     Warhol, Andy         Brigitte Bardot, 1974, Acrylic and silkscreen ink on
                                           canvas, 120.6 x 120 cm
                6.    Klein, Yves          Untitled   Anthropometrie    (ANT   9),   1960,   mixed
                                           media, 76 by 54 cm
                7.    Rothko, Mark         Untitled, 1968, acrylic on paper laid on panel, 85 by
                                           65.6 cm
                8.    Rothko, Mark         Untitled (Yellow and Blue), 1954, (registered under
                                           the Mark Rothko Estate number 1218.68), oil on
                                           canvas, 242.9 x 186.7 cm
               9.     Klein, Yves          Accord Bleu (RE 52), 1958, Dry pigment, synthetic
                                           resin, natural sponges, 20 K x 53 % x 3 in
                10.   Hirst, Damien        Kingdom of Heaven, 2006, butterflies and household
                                           glass on canvas, 243.8 by 213.4cm
                11.   Gursky, Andreas      Pyongyang V, 2007, c-print mounted on Plexiglas in
                                           artist's frame, ed. 3/6, framed: 307 by 219cm, image:
                                           284.5 by 196.5cm


              Full descriptions and photographs of the pictures are provided in Annex 1 to
              this order.

         b. the Respondent’s UBS accounts in the Zurich branch:
                i.
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 80 of 90


                                  Freezing Order


              ix.




       c. the assets in portfolio number 240-139817-R00I held with UBS Switzerland
          AG and/or UBS AG under Banking Relationship 240-139817;

       d. the Respondent’s and Third Respondent’s accounts at UBS AG or UBS
          Switzerland AG;

       e. the Respondent’s ALFA Bank accounts (Moscow branch), including those
          with numbers:




       f.   the Respondent’s International Bank of Azerbaijan accounts including account
            with     number


       g. the Third Respondent’s accounts at LGT Bank, in Herrengasse 12, FL-9490
          Vaduz, Liechtenstein;

       h. the Fourth Respondent’s accounts in LGT Bank, in Herrengasse 12, FL-9490
          Vaduz, Liechtenstein;

       i.   the Fifth Respondent’s accounts in LGT Bank, in Herrengasse 12, FL-9490
            Vaduz, Liechtenstein;

                                     Page 5 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 81 of 90


                                       Freezing Order



         j.   the shareholding in Avenger Asset Corp; incorporated in Panama on 25
              February 2014, under no 827218;

         k. the shareholding in Carolina Ltd, incorporated in the Isle of Man on 24 March
            2014, Company No. 010923V;

         l.   the shareholding in Lucy Ltd, incorporated in the Isle of Man on 24 March
              2014, Company No. 010924V;

         m. the shareholding in Tiffany Ltd, incorporated in the Isle of Man on 8 July
            2013, Company No. 009858V;

         n. the Aston Martin Virage Vantage Coupe motor car registration mark W7 FTA;

         o. the sporting guns understood to be stored at Holland & Holland or in the
            possession of Richard Roberts (at the Hollies, Old Avenue, West Byfleet KT14
            6AE),including the following:

                  i.   12 bore Holland & Holland shot gun (side by side) no. 40034;
                 ii.   12 bore Holland & Holland shot gun (side by side) no. 40033;
                iii.   20 bore Holland & Holland shot gun (side by side) no. 41361;
                iv.    20 bore Holland & Holland shot gun (side by side) no. 41360;
                 v.    12 bore Holland & Holland shot gun (side by side) no.41398.

  16. Until further order of the court, the Sixth Respondent must not in any way dispose of,
      deal with or diminish the value of any of its assets, whether by sale, charge or
      otherwise, and whether they are in or outside of the jurisdiction, up to the sum of
      $487,278,000. This prohibition includes in particular the vessel named “LUNA” with
      IMO No. IMO-1010222, which is currently registered with the Office of the Maritime
      Administrator of the Republic of the Marshall Islands with Certificate of Registry No,
      5817-PY in the name of the Seventh Respondent (“the Vessel”).

  17. Until further order of the court, the Seventh Respondent must not in any way dispose
      of, deal with or diminish the value of any of its assets whether they are in or outside
      of the jurisdiction, up to the sum of €260,000,000.
                     |
  18. If the total value free of charges or other securities (‘unencumbered value’) of the
      Respondent’s |assets restrained by paragraph 15-17 exceeds, in the case of each of the
      First to Fiftti Respondents, £441,678,836, in the case of the Sixth Respondent,
      $487,278,000, or in the case of the Seventh Respondent, €260,000,000, the
      Respondent may dispose of or deal with those assets so long as the total
      unencumbered value of all his assets restrained by paragraph 15-17 whether in or
      outside England and Wales remains above in the case of each of the First to Fifth

                                         Page 6 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 82 of 90


                                       Freezing Order


       Respondents, £441,678,836, in the case of the Sixth Respondent, $487,278,000, and
       in the case of the Seventh Respondent, €260,000,000 (provided that, for the avoidance
       of doubt, in no circumstances may the Respondent deal with the art work at Annex 1
       or with the Vessel as defined at paragraph 17 above).

    19. This order applies to assets (whether or not specifically listed) which are in the
        Respondent’s own name and whether they are solely or jointly owned. For the
        purpose of this order the Respondent’s assets include any asset which he has the
        power, directly or indirectly, to dispose of or deal with as if it were his own. The
        Respondent is to be regarded as having such power if a third party holds or controls
        the asset in accordance with his direct or indirect instructions.

   20. Permission to the Applicant to enforce this order in any country outside England and
       Wales, or to seek an order of a similar nature including orders conferring a charge or
       other security against the Respondent or the Respondent’s assets.

Provision of Information
   21. Unless the following paragraph applies, the Respondent shall within 7 days of service
       of this order and to the best of his ability inform the Applicant’s solicitors of all his
       assets worldwide whether in his own name or not and whether solely or jointly
       owned, giving the value, location and details of all such assets.

   22. If the provision of any of this information is likely to incriminate the Respondent, he
       may be entitled to refuse to provide it, but is recommended to take legal advice before
       refusing to provide the information. Wrongful refusal to provide the information is
       contempt of court and may render the Respondent liable to be imprisoned, fined or
       have his assets seized.

   23. Within 14 days of being served with this order, the Respondent shall make and serve
       on the Applicant’s solicitors an affidavit setting out the above information.

Provision of security
   24. The order will cease to have effect if the Respondent -
       (a)     provides security by paying the sum of £441,678,836 into court, to be held to
               the order of the court; or
       (b)     makes provision for security in that sum by another method agreed with the
               Applicant’s legal representatives.

Costs
   25. The Respondents shall (on the basis of joint and several liability) pay by 4pm on 26
       January 2017 the Applicant’s costs in relation to the freezing order application,
       summarily assessed at £15,140.20 including VAT.

Service on the Respondent
                                          Page 7 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 83 of 90


                                       Freezing Order



   26. This order shall be served on the First Respondent:

           a. by WhatsApp on +994 50 211 64 53

           b. by courier at his office address at 9 Solyanka Street, Moscow, Russia

           c. by registered post c/o the First Respondent’s son, Temur Akhmedov, at 100
              Knightsbridge, Apartment C 7.1, London SW1X 7LJ

           d. by email to the email address of the First Respondent’s secretary,
              asr79@bk.ru.

   27. This order shall be served on the Fifth Respondent:

           a. by registered post c/o Walpart Trust Reg, Zollstrasse 2, 9490 Vaduz,
              Liechtenstein

           b. by email to mail@walpart.net.

           c. by email to mail@walchschurti.net.

   28. This order shall be served on the Sixth Respondent:

           a. by registered post to c/o Counselor Trust Reg, Zollstrasse 2, 9490 Vaduz,
              Liechtenstein

           b. by email to mail@walpart.net.

           c. by email to mail@walchschurti.net.

   29. This order shall be served on the Seventh Respondent:

           a. by registered post c/o Anzola Robles & Asociados, Credicorp Bank Plaza, 26th
              Floor, Nicanor De Obarrio Avenue, 50th Street, PO Box 0832 2325, Panama
              City, Republic of Panama

           b. by email to info@anzolaw.net.

The right to seek variation or discharge of this order
   30. Anyone served with or notified of this order may apply to the court at any time to
       vary or discharge this order (or so much of it as affects that person), but they must
       first inform the Applicant’s solicitors. If any evidence is to be relied upon in support

                                         Page 8 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 84 of 90


                                       Freezing Order


       of the application, the substance of it must be communicated in writing to the
       Applicant’s solicitors in advance.

Parties other than the Applicant and Respondent
   31. Effect of this order
       It is a contempt of court for any person notified of this order knowingly to assist in or
       permit a breach of this order. Any person doing so may be imprisoned, fined or have
       their assets seized.

   32. Set off by banks
       This injunction does not prevent any bank from exercising any right of set off it may
       have in respect of any facility which it gave to the Respondent before it was notified
       of this order.

   33. Withdrawals by the Respondent
       No bank need enquire as to the application or proposed application of any money
       withdrawn by the Respondent if the withdrawal appears to be pennitted by this order.

   34. Permission for service: The Applicant or her legal advisers may at their discretion
       serve this order by fax or email on any of the following persons (where reference is
       made to a company that shall include all of its subsidiaries):
           a. Temur Akhmedov;
           b. Any auction house (including but not limited to Sotheby’s, Christies,
               Bonhams, Phillips and De Pury);
           c. Any bonded warehouse (including but not limited to Stabiq Treasure House,
               Wirtschaftspark 27, 9492, Eschen, Liechtenstein) or storage facility or fine ait
               dealer storing all or any of the 11 pictures set out in paragraph 15a above;
           d. Anthony D Kerman;
           e. Richard Roberts;
           f. Anna Adamova;
           g. Holland & Holland;
           h. UBS AG (London branch) and its UK subsidiaries;
           i. UBS (Monaco) S.A.;
          j. UBS Switzerland AG;
           k. UBS AG (Swiss branch);
           l. ALFA Bank;
           m. International Bank of Azerbaijan;
           n. LGT Bank;
           o. Wolfgang Canal;
           p. Walch & Schurti Attorneys at Law Ltd
           q. Walpart Trust;
           r. Anzola Robles & Asociados;
           s. Avenger Assets Corp (Panama);

                                         Page 9 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 85 of 90


                                        Freezing Order


           t. Stuart Prize;
           u. Lui Anphin;
           v. Anzola Robles & Asociados;
           w. Carolina Limited (Isle of Man);
           x. Lucy Limited (Isle of Man);
           y. Tiffany Limited (Isle of Man);
           z. Equiom (Isle of Man) Limited;
           aa. Sunningdale Limited (Cyprus);
           bb. Sedell Finance Ltd (BVI);
           cc. Patrikios Pavlou & Associates LLC (Cyprus);
           dd. Hogan Lovells;
           ee. Geneva airport (entity designated for storing artwork);
           ff. The port authority of the Port of Dubai
           gg. The coast guard of the United Arab Emirates
           hh. The Office of the Maritime Administrator of the Republic of the Marshall
               Islands
           ii. Such further persons as appear to hold assets on behalf of the Respondent or
               any entity controlled by him.

Persons outside England and Wales
   35. Except as provided in the following paragraph, the terms of this order do not affect or
       concern anyone outside the jurisdiction of this court.

   36. The terms of this order will affect the following persons in a country or state outside
       the jurisdiction of this court -
       (a)      the Respondent or his officer or agent appointed by power of attorney;
       (b)      any person who -
                (i)    is subject to the jurisdiction of this court;
                (ii)   has been given written notice of this order at his residence or place of
                       business within the jurisdiction of this court; and
                (iii)  is able to prevent acts or omissions outside the jurisdiction of this court
                       which constitute or assist in a breach of the terms of this order; and
       (c) any other person, only to the extent that this order is declared enforceable by or is
            enforced by a court in that country or state.

Assets located outside England and Wales
  . 37. Nothing in this order shall, in respect of assets located outside England and Wales,
        prevent any third party from complying with -
        (a)    what it reasonably believes to be its obligations, contractual or otherwise,
               under the laws and obligations of the country or state in which those assets are
               situated or under the proper law of any contract between itself and the
               Respondent; and



                                         Page 10 of 11
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 86 of 90

                                                    Freezing Order


           (b)        any orders of the courts of that country or state, provided that reasonable
                      notice of any application for such an order is given to the Applicant’s
                      solicitors.

Dated 21 March 2018


Notice pursuant to PD 33A para 1.4

You Tatiana Mikhailovna Akhmedova, the Applicant, may be sent to prison for contempt of
court if you break the promises that have been given to the court

Statement pursuant to PD 33A para 1.5

I understand the undertakings that I have given, and that if I break any of my promises to the
court I may be sent to prison for contempt of court
Signed

Tatiana Mikhailovna Akhmedova

Date.............................................

Communications with the court
All communications to the court about this order should be sent to -
The Clerk of the Rules, Queen’s Building, Royal Courts of Justice, Strand, London WC2A
2LL quoting the case number. The telephone number is 020 7947 6543.
The offices are open between 10 a.m. and 4.30 p.m. Monday to Friday.

Name and address of Applicant’s legal representatives
The Applicant’s legal representatives are -

Withers LLP, 16 Old Bailey, London EC4M 7EG
(Ref. Peter Wood)

Tel: 020 7597 6000 Fax

peter. wood@withers worldwide, com

lesley.timms@withersworldwide.com




                                                     Page 11 of 11
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 87 of 90




                       EXHIBIT 11
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 88 of 90
  Case 4:18-mc-03504 Document 3 Filed in TXSD on 12/14/18 Page 1 of 3
  Case 4:18-mc-03504 Document 1-11 Filed in TXSD on 12/11/18 PagdW §tates District Court
                                                                                       Southern District of Texas
                                                                                          ENTERED
                                                                                       December 14, 2018
                        IN THE UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



IN RE APPLICATION OF
TATIANA AKHMEDQVA,

                     Applicant,
                                                                          CASE No.

REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782.




                 ORDER GRANTING TATIANA AKHMEDOVA’S
           APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. S 1782

       This matter comes before the Court by an application for discovery pursuant to 28 U.S.C.

§ 1782 (the “Application”) filed by Tatiana Akhmedova (“Applicant”). Having reviewed the

Application and Applicant’s supporting memorandum of law, the declaration of James H. Power,

dated December 11, 2018, as well as the exhibits thereto, the Court is satisfied that the production

of documentation is warranted pursuant to 28 U.S.C. § 1782, and the Court hereby ORDERS as

follows:

1) The Application is GRANTED,

2) Applicant is authorized to issue and serve subpoenas on Lloyd’s Register North America, Inc.

   and Lloyd’s Register Quality Assurance, Inc. (“Lloyd’s Register”), for the production of the

   following documents:

   a) All documents in the possession and control of Lloyd’s Register concerning arrangements

       to move the Vessel within or outside of Port Rashid, Dubai since its arrest in February
Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 89 of 90
 Case 4:18-mc-03504 Document 3 Filed in TXSD on 12/14/18 Page 2 of 3
Case 4:18-mc-03504 Document 1-11 Filed in TXSD on 12/11/18 Page 2 of 3



    2018, including but not limited to any communications between Lloyd’s Register and any

    of its affiliates Farkhad or his agents, Straight Establishment or its agents, the master of the

    Vessel or any third parties;

b) All documents in the possession and control of Lloyd’s Register concerning efforts being

    undertaken to maintain the Vessel while it is under arrest in Dubai since February 2018,

    including but not limited to any communications between Y, CO. and Farkhad or his

    agents, Straight Establishment or its agents, the master of the Vessel or any third parties;

 c) All documents in the possession of Lloyd’s Register regarding the Vessel’s port visit to

    South Florida in 2016 and 2017 including but not limited to emails with the Vessel and her

    crew, invoices regarding services performed including surveyors or inspections for the

    Vessel during its stay in South Florida, documents and correspondence from the Vessel’s

    representative to Lloyd’s Register regarding the transfer of ownership of the Vessel from

    Avenger Assets to Stem Management Coip., from Stem Management Corp, to Qubo 2

    Establishment, from Qubo 2 Establishment to Straight Establishment;

 d) All documents in the possession of Lloyd’s Register concerning arrangements to move the

    Vessel within or outside of Port Rashid, Dubai since its arrest in February 2018, including

    but not limited to any communications between Lloyd’s Register and any of its worldwide

    subsidiaries or affiliates and Farkhad or his agents, Straight Establishment or its agents, the

    master of the Vessel or any third parties .

 e) All documents in the possession or control of Lloyd’s Register concerning any request for

    a tow certificate and any request to review and/or approve a tow plan for the Vessel
                                                                          /


    including any correspondence between Lloyd’s Register and the Vessel insurance company

    beginning January 1, 2016 to present.




                                               2
 Case 1:19-mc-00026-JPO Document 3-1 Filed 01/16/19 Page 90 of 90
  Case 4:18-mc-03504 Document 3 Filed in TXSD on 12/14/18 Page 3 of 3
  Case 4:18-mc-03504 Document 1-11 Filed in T^(SD on 12/11/18 Page 3 of 3



   f) All class and statutory surveys, certificates for the Vessel, machinery, or equipment,

       records, correspondence between Lloyd’s Register and the vessel’s representative, invoices

       for services performed for the LUNA from January 1,2016 to present,

3) Lloyd’s Register shall produce the' documents requested in their respective subpoenas on an

   expedited basis, within seven (7) days of service of the subpoena.

4) Lloyd’s Register shall preserve documents and evidence, electronic or otherwise, in their

   possession, custody or control that contain information potentially relevant to the subject

   matter of the Applicant’s document request.

5) Notice of the discovery authorized by this Order need not be provided to any of the individuals

   named as a party in the foreign proceedings until such time as emergency relief is sought in

  . the foreign proceedings based on the information obtained pursuant to this Order.

6) Lloyd’s Register shall maintain the confidentiality of the fact and content of the Applicant’s

   discovery efforts, except as necessary to seek advice of counsel, who are to be similarly

   restrained.

7) The Court shall retain jurisdiction over the matter for the purpose of enforcement and assessing

    any supplemental request for discovery assistance that may be requested by Applicant.

8) A copy of this Order shall be served with each discovery demand.


SO ORDERED

Dated: Houston, Texas
       December /y, 2018




                                               UNITED STATESJUDGE




                                                 3
